 Exhibit 10.1

 

REVOLVING CREDIT AGREEMENT

 

dated as of September 28, 2007

 

among

VORNADO REALTY L.P.,

as Borrower,

VORNADO REALTY TRUST,

as General Partner,

 

THE BANKS SIGNATORY HERETO,

each as a Bank,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

CITICORP NORTH AMERICA, INC.,

DEUTSCHE BANK TRUST COMPANY AMERICAS.

and

UBS LOAN FINANCE LLC,

as Documentation Agents

 

J.P. MORGAN SECURITIES INC.

and

BANK OF AMERICA SECURITIES, L.L.C.,

Lead Arrangers and Bookrunners

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

              Page      ARTICLE I DEFINITIONS; ETC    1         SECTION    1.01
.    Definitions    1       SECTION    1.02 .    Accounting Terms    16     
 SECTION    1.03 .    Computation of Time Periods    17       SECTION    1.04 . 
  Rules of Construction    17    ARTICLE II THE LOANS    17         SECTION   
2.01 .    Ratable Loans; Bid Rate Loans    17       SECTION    2.02 .    Bid
Rate Loans    18       SECTION    2.03 .    Swingline Loan Subfacility    21   
   SECTION    2.04 .    Advances, Generally    23       SECTION    2.05 .   
Procedures for Advances    24       SECTION    2.06 .    Interest Periods;
Renewals    24       SECTION    2.07 .    Interest    25       SECTION    2.08
.    Fees    25       SECTION    2.09 .    Notes    25       SECTION    2.10 . 
  Prepayments    26       SECTION    2.11 .    Method of Payment    27     
 SECTION    2.12 .    Elections, Conversions or Continuation of Loans    27     
 SECTION    2.13 .    Minimum Amounts    28       SECTION    2.14 .    Certain
Notices Regarding Elections, Conversions and Continuations of       Loans.     
    28           SECTION    2.15 .    Intentionally Omitted    28       SECTION 
  2.16 .    Changes of Loan Commitments    28       SECTION    2.17 .    Letters
of Credit    29       SECTION    2.18 .    Extension Option    32    ARTICLE III
YIELD PROTECTION; ILLEGALITY; ETC    32         SECTION    3.01 .    Additional
Costs    32       SECTION    3.02 .    Limitation on Types of Loans    33     
 SECTION    3.03 .    Illegality    34       SECTION    3.04 .    Treatment of
Affected Loans    34       SECTION    3.05 .    Certain Compensation    34     
 SECTION    3.06 .    Capital Adequacy    35       SECTION    3.07 .   
Substitution of Banks    36       SECTION    3.08 .    Obligation of Banks to
Mitigate    37 


i

--------------------------------------------------------------------------------



ARTICLE IV CONDITIONS PRECEDENT    38         SECTION    4.01 .    Conditions
Precedent to the Loans    38       SECTION    4.02 .    Conditions Precedent to
Advances After the Initial Advance    39       SECTION    4.03 .    Deemed
Representations    40    ARTICLE V REPRESENTATIONS AND WARRANTIES    40       
 SECTION    5.01 .    Existence    40       SECTION    5.02 .   
Corporate/Partnership Powers    41       SECTION    5.03 .    Power of Officers 
  41       SECTION    5.04 .    Power and Authority; No Conflicts; Compliance
With Laws    41       SECTION    5.05 .    Legally Enforceable Agreements    41 
     SECTION    5.06 .    Litigation    41       SECTION    5.07 .    Good Title
to Properties    42       SECTION    5.08 .    Taxes    42       SECTION    5.09
.    ERISA    42       SECTION    5.10 .    No Default on Outstanding Judgments
or Orders    43       SECTION    5.11 .    No Defaults on Other Agreements   
43       SECTION    5.12 .    Government Regulation    43       SECTION    5.13
.    Environmental Protection    43       SECTION    5.14 .    Solvency    43   
   SECTION    5.15 .    Financial Statements    43       SECTION    5.16 .   
Valid Existence of Affiliates    44       SECTION    5.17 .    Insurance    44 
     SECTION    5.18 .    Accuracy of Information; Full Disclosure    44     
 SECTION    5.19 .    Use of Proceeds    44       SECTION    5.20 .   
Governmental Approvals    45       SECTION    5.21 .    Principal Offices    45 
     SECTION    5.22 .    REIT Status    45       SECTION    5.23 .    Labor
Matters    45       SECTION    5.24 .    Organizational Documents    45   
ARTICLE VI AFFIRMATIVE COVENANTS    46         SECTION    6.01 .    Maintenance
of Existence    46       SECTION    6.02 .    Maintenance of Records    46     
 SECTION    6.03 .    Maintenance of Insurance    46       SECTION    6.04 .   
Compliance with Laws; Payment of Taxes    46       SECTION    6.05 .    Right of
Inspection    46       SECTION    6.06 .    Compliance With Environmental Laws 
  46       SECTION    6.07 .    Payment of Costs    47       SECTION    6.08 . 
  Maintenance of Properties    47       SECTION    6.09 .    Reporting and
Miscellaneous Document Requirements    47       SECTION    6.10 .   
Intentionally Omitted    49       SECTION    6.11 .    General Partner Status   
49 


ii

--------------------------------------------------------------------------------



ARTICLE VII NEGATIVE COVENANTS    49         SECTION    7.01 .    Mergers, Etc 
  49       SECTION    7.02 .    Intentionally Omitted    50       SECTION   
7.03 .    Amendments to Organizational Documents    50    ARTICLE VIII FINANCIAL
COVENANTS    50         SECTION    8.01 .    Equity Value    50       SECTION   
8.02 .    Ratio of Total Outstanding Indebtedness to Capitalization Value    50 
     SECTION    8.03 .    Intentionally Omitted    50       SECTION    8.04 .   
Ratio of Combined EBITDA to Fixed Charges    51       SECTION    8.05 .    Ratio
of Unencumbered Combined EBITDA to Unsecured Interest           Expense         
51           SECTION    8.06 .    Ratio of Unsecured Indebtedness to
Capitalization Value of           Unencumbered Assets    51       SECTION   
8.07 .    Ratio of Secured Indebtedness to Capitalization Value    51     
 SECTION    8.08 .    Debt of the General Partner    51    ARTICLE IX EVENTS OF
DEFAULT    51         SECTION    9.01 .    Events of Default    51     
 SECTION    9.02 .    Remedies    53    ARTICLE X ADMINISTRATIVE AGENT;
RELATIONS AMONG BANKS    54         SECTION    10.01 .    Appointment, Powers
and Immunities of Administrative Agent    54       SECTION    10.02 .   
Reliance by Administrative Agent    54       SECTION    10.03 .    Defaults   
55       SECTION    10.04 .    Rights of Agent as a Bank    55       SECTION   
10.05 .    Indemnification of Agents    55       SECTION    10.06 .   
Non-Reliance on Agents and Other Banks    56       SECTION    10.07 .    Failure
of Administrative Agent to Act    56       SECTION    10.08 .    Resignation or
Removal of Administrative Agent    56       SECTION    10.09 .    Amendments
Concerning Agency Function    57       SECTION    10.10 .    Liability of
Administrative Agent    57       SECTION    10.11 .    Transfer of Agency
Function    57       SECTION    10.12 .    Non-Receipt of Funds by
Administrative Agent    57       SECTION    10.13 .    Withholding Taxes    57 
     SECTION    10.14 .    Pro Rata Treatment    58       SECTION    10.15 .   
Sharing of Payments Among Banks    58       SECTION    10.16 .    Possession of
Documents    58       SECTION    10.17 .    Syndication Agents and Documentation
Agents    58    ARTICLE XI NATURE OF OBLIGATIONS    59         SECTION    11.01
.    Absolute and Unconditional Obligations    59       SECTION    11.02 .   
Non-Recourse to VRT Principals    59 


iii

--------------------------------------------------------------------------------



ARTICLE XII MISCELLANEOUS    60         SECTION    12.01 .    Binding Effect of
Request for Advance    60       SECTION    12.02 .    Amendments and Waivers   
60       SECTION    12.03 .    Intentionally Omitted    61       SECTION   
12.04 .    Expenses; Indemnification    61       SECTION    12.05 .   
Assignment; Participation    61       SECTION    12.06 .    Documentation
Satisfactory    63       SECTION    12.07 .    Notices    63       SECTION   
12.08 .    Setoff    64       SECTION    12.09 .    Table of Contents; Headings 
  64       SECTION    12.10 .    Severability    64       SECTION    12.11 .   
Counterparts    64       SECTION    12.12 .    Integration    64       SECTION 
  12.13 .    Governing Law    64       SECTION    12.14 .    Waivers    64     
 SECTION    12.15 .    Jurisdiction; Immunities    65       SECTION    12.16 . 
  Designated Lender    66       SECTION    12.17 .    No Bankruptcy Proceedings 
  67       SECTION    12.18 .    Tax Shelter Regulations    67 


SCHEDULE 1    -    Loan Commitments  SCHEDULE 2    -    Other Investments   
EXHIBIT A    -    Authorization Letter  EXHIBIT B    -    Note  EXHIBIT C    - 
  Intentionally Omitted  EXHIBIT D    -    Solvency Certificate  EXHIBIT E    - 
  Assignment and Assumption Agreement  EXHIBIT F    -    List of Material
Affiliates  EXHIBIT G-1    -    Bid Rate Quote Request  EXHIBIT G-2    -   
Invitation for Bid Rate Quotes  EXHIBIT G-3    -    Bid Rate Quote  EXHIBIT G-4 
  -    Acceptance of Bid Rate Quote  EXHIBIT H    -    Designation Agreement 
EXHIBIT I    -    Labor Matters 


iv

--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT (this "Agreement") dated as of September 28, 2007
among VORNADO REALTY L.P., a limited partnership organized and existing under
the laws of the State of Delaware ("Borrower"), VORNADO REALTY TRUST, a real
estate investment trust organized and existing under the laws of the State of
Maryland and the sole general partner of Borrower ("General Partner"), JPMORGAN
CHASE BANK, N.A., as agent for the Banks (in such capacity, together with its
successors in such capacity, "Administrative Agent"), BANK OF AMERICA, N.A., as
Syndication Agent, CITICORP NORTH AMERICA, INC., DEUTSCHE BANK TRUST COMPANY
AMERICAS, and UBS LOAN FINANCE LLC, as Documentation Agents, and JPMORGAN CHASE
BANK, N.A., in its individual capacity and not as Administrative Agent, and the
other lenders signatory hereto (said lenders signatory hereto and the lenders
who from time to time become Banks pursuant to Section 3.07 or 12.05 and, if
applicable, any of the foregoing lenders' Designated Lenders, each a "Bank" and
collectively, the "Banks").

Now, Borrower has requested a revolving line of credit in the amount of One
Billion Five Hundred Ten Million Dollars ($1,510,000,000), which may be
increased pursuant to the terms of this Agreement to Two Billion Dollars
($2,000,000,000) and the Administrative Agent and the Banks have agreed to
Borrower's request pursuant to the terms and conditions of this Agreement.
General Partner is fully liable for the obligations of Borrower under this
Agreement by virtue of its status as the sole general partner of Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and conditions hereinafter set forth, Borrower, General Partner, the
Administrative Agent and each of the Banks agree as follows:

ARTICLE I

 

DEFINITIONS; ETC.

SECTION 1.01.          Definitions. As used in this Agreement the following
terms have the following meanings (except as otherwise provided, terms defined
in the singular have a correlative meaning when used in the plural, and vice
versa):

"Additional Costs" has the meaning specified in Section 3.01.

"Administrative Agent" has the meaning specified in the preamble.

"Administrative Agent's Office" means Administrative Agent's office located at
270 Park Avenue, New York, NY 10017, or such other office in the United States
as Administrative Agent may designate by written notice to Borrower and the
Banks.

"Affected Bank" has the meaning specified in Section 3.07.

"Affected Loan" has the meaning specified in Section 3.04.

"Affiliate" means, with respect to any Person (the "first Person"), any other
Person: (1) which directly or indirectly controls, or is controlled by, or is
under common control with, the first Person. The term "control" means the
possession, directly or indirectly, of the

 

 

--------------------------------------------------------------------------------



power, alone, to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract, or
otherwise.

"Agent" means, individually and collectively, Administrative Agent, Syndication
Agent and each Documentation Agent.

"Agreement" means this Revolving Credit Agreement.

"Applicable Lending Office" means, for each Bank and for its LIBOR Loan, Bid
Rate Loan(s), Base Rate Loan or Swingline Loan, as applicable, the lending
office of such Bank (or of an Affiliate of such Bank) designated as such on its
signature page hereof or in the applicable Assignment and Assumption Agreement,
or such other office of such Bank (or of an Affiliate of such Bank) as such Bank
may from time to time specify to Administrative Agent and Borrower as the office
by which its LIBOR Loan, Bid Rate Loan(s), Base Rate Loan or Swingline Loan, as
applicable, is to be made and maintained.

"Applicable Margin" means, with respect to Base Rate Loans and LIBOR Loans, the
respective percentages per annum determined, at any time, based on the range
into which any Credit Rating then falls, in accordance with the table set forth
below. Any change in any Credit Rating causing it to move to a different range
on the table shall effect an immediate change in the Applicable Margin. Borrower
shall have not less than two (2) Credit Ratings at all times, one of which shall
be from S&P or Moody's. In the event that Borrower receives only two (2) Credit
Ratings, and such Credit Ratings are not equivalent, the Applicable Margin shall
be the higher of the two Credit Ratings. In the event that Borrower receives
more than two (2) Credit Ratings, and such Credit Ratings are not all
equivalent, the Applicable Margin shall be the lower of the two (2) highest
ratings.

Borrower's Credit Rating

(S&P/Moody's Ratings)

Applicable Margin

for Base Rate Loans

(% per annum)  

 

Applicable Margin

for LIBOR Loans

(% per annum)  

 

A-/A3 or higher

0.00

0.375

BBB+/Baa1

0.00

0.425

BBB/Baa2

0.00

0.550

BBB-/Baa3

0.00

0.750

Below BBB-/Baa3 or unrated

0.00

1.000

 

"Assignee" has the meaning specified in Section 12.05(c).

"Assignment and Assumption Agreement" means an Assignment and Assumption
Agreement, substantially in the form of EXHIBIT E, pursuant to which a Bank
assigns and an Assignee assumes rights and obligations in accordance with
Section 12.05.

"Authorization Letter" means a letter agreement executed by Borrower in the form
of EXHIBIT A.

"Available Total Loan Commitment" has the meaning specified in Section 2.01(b).

 

2

 

--------------------------------------------------------------------------------



"Bank" and "Banks" have the respective meanings specified in the preamble;
provided, however, that the term "Bank" shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Loan Commitments or terms relating
to the Ratable Loans and the Loan Commitments.

"Bank Affiliate" means, (a) with respect to any Bank, (i) a Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with any Bank or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by any Bank or a Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with any Bank and (b) with respect to any Bank that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Bank or by a Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such investment advisor.

"Bank Parties" means Administrative Agent and the Banks.

"Banking Day" means (1) any day on which commercial banks are not authorized or
required to close in New York City and (2) whenever such day relates to a LIBOR
Loan, a Bid Rate Loan, an Interest Period with respect to a LIBOR Loan or a Bid
Rate Loan, or notice with respect to a LIBOR Loan or Bid Rate Loan, a day on
which dealings in Dollar deposits are also carried out in the London interbank
market and banks are open for business in London.

"Bank Reply Period" has the meaning specified in Section 12.02.

"Bankruptcy Code" means Title 11 of the United States Code, entitled
"Bankruptcy", as amended from time to time, and any successor or statute or
statutes.

"Banks' L/C Fee Rate" has the meaning specified in Section 2.17(g).

"Base Rate" means, for any day, the higher of (1) the Federal Funds Rate for
such day plus one-half percent (0.50%), or (2) the Prime Rate for such day.

"Base Rate Loan" means all or any portion (as the context requires) of a Bank's
Ratable Loan which shall accrue interest at a rate determined in relation to the
Base Rate.

"Bid Borrowing Limit" has the meaning specified in Section 2.01(c).

"Bid Rate Loan" has the meaning specified in Section 2.01(c).

"Bid Rate Quote" means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.

"Bid Rate Quote Request" has the meaning specified in Section 2.02(a).

"Borrower" has the meaning specified in the preamble.

 

3

 

--------------------------------------------------------------------------------



"Borrower's Accountants" means Deloitte & Touche, LLP, or such other accounting
firm(s) selected by Borrower and reasonably acceptable to the Required Banks.

"Borrower's Consolidated Financial Statements" means the consolidated balance
sheet and related consolidated statements of operations, accumulated deficiency
in assets and cash flows, and footnotes thereto, of the Borrower, in each case
prepared in accordance with GAAP and as filed with the SEC as SEC Reports.

"Borrower's Pro Rata Share" means an amount determined based on the pro rata
ownership of the equity interests of a Person by Borrower and Borrower's
consolidated subsidiaries.

"Capitalization Value" means, at any time, the sum of (1) with respect to Real
Property Businesses (other than UJVs), individually determined, the greater of
(x) Combined EBITDA from such businesses (a) in the case of all Real Property
Businesses other than hotels and trade show space, for the most recently ended
calendar quarter, annualized (i.e., multiplied by four), and (b) in the case of
hotels and trade show space, for the most recently ended four consecutive
calendar quarters, in both cases, capitalized at a rate of 6.50% per annum, and
(y) the Gross Book Value of such businesses; (2) with respect to Other
Investments, which do not have publicly traded shares, the Net Equity Value of
such Other Investments; (3) with respect to Real Property UJVs, which do not
have publicly traded shares, individually determined, the greater of (x)
Combined EBITDA from such Real Property UJVs (a) in the case of all Real
Property UJVs other than those owning hotels and trade show space, for the most
recently ended calendar quarter, annualized (i.e., multiplied by four), and (b)
in the case of Real Property UJVs owning hotels and trade show space, for the
most recently ended four consecutive calendar quarters, in both cases,
capitalized at the rate of 6.50%, less Borrower’s pro rata share of any
Indebtedness attributable to such UJVs, and (y) the Net Equity Value of such
Real Property UJVs; and (4) without duplication, Borrower's pro rata share of
unrestricted cash and cash equivalents, the book value of notes and mortgage
loans receivable and capitalized development costs (exclusive of tenant
improvements and tenant leasing commission costs), and the fair market value of
publicly traded securities, at such time, all as determined in accordance with
GAAP. For the purposes of this definition, (1) for any Disposition of Real
Property Assets by a Real Property Business during any calendar quarter,
Combined EBITDA will be reduced by actual Combined EBITDA generated from such
asset or assets, (2) the aggregate contribution to Capitalization Value in
excess of 30% of the total Capitalization Value from all Real Property
Businesses and Other Investments owned by UJVs shall not be included in
Capitalization Value, and (3) the aggregate contribution to Capitalization Value
from leasing commissions and management and development fees in excess of 10% of
Combined EBITDA shall not be included in Capitalization Value.

“Capitalization Value of Unencumbered Assets” means, at any time, the sum of (1)
with respect to Real Property Businesses (other than UJVs), individually
determined, the greater of (x) Unencumbered Combined EBITDA from such Real
Property Businesses (a) in the case of all Real Property Businesses other than
hotels and trade show space, for the most recently ended calendar quarter,
annualized (i.e., multiplied by four), and (b) in the case of hotels and trade
show space, the most recently ended four consecutive calendar quarters, in both
cases, capitalized at a rate of 6.50% per annum, and (y) the Gross Book Value of
such businesses; (2)

 

4

 

--------------------------------------------------------------------------------



with respect to Real Property UJVs, which do not have publicly traded shares,
individually determined, the greater of (x) the Unencumbered Combined EBITDA
from such Real Property UJVs (a) in the case of Real Property UJVs other than
those owning hotels or trade show space, for the most recently ended calendar
quarter, annualized (i.e., multiplied by four), and (b) in the case of Real
Property UJVs owning hotels and trade show space, for the most recently ended
four consecutive calendar quarters, in both cases, capitalized at a rate of
6.50% per annum, and (y) the Net Equity Value of such Real Property UJVs; and
(3) without duplication, Borrower's pro rata share of unrestricted cash and cash
equivalents, the book value of notes and mortgage loans receivable and
capitalized development costs (exclusive of tenant improvements and tenant
leasing commission costs), and the fair market value of publicly traded
securities that are Unencumbered Assets of Borrower, at such time, all as
determined in accordance with GAAP. For the purposes of this definition, (1) for
any Disposition of Real Property Assets by a Real Property Business during any
calendar quarter, Unencumbered Combined EBITDA will be reduced by actual
Unencumbered Combined EBITDA generated from such asset or assets, (2) the
aggregate contribution to Capitalization Value of Unencumbered Assets in excess
of 30% of the total Capitalization Value of Unencumbered Assets from the
aggregate of all Real Property Businesses owned by UJVs, and notes and mortgage
loans receivable that are Unencumbered Assets at such time, as determined in
accordance with GAAP, shall not be included in Capitalization Value of
Unencumbered Assets, and (3) the aggregate contribution to Capitalization Value
of Unencumbered Assets from leasing commissions and management and development
fees in excess of 10% of Unencumbered Combined EBITDA shall not be included in
Capitalization Value of Unencumbered Assets.

"Capital Lease" means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

"Closing Date" means the date on which all the conditions set forth in Section
4.01 have been satisfied.

"Code" means the Internal Revenue Code of 1986.

"Combined EBITDA" means, for any period of time, the Borrower’s pro rata share
of net income or loss plus Interest Expense, income taxes, depreciation,
amortization and non-recurring items (including, without limitation, gains or
losses from asset sales), all as determined in accordance with GAAP, of
Consolidated Businesses and UJVs (provided, however, that for purposes of
determining the ratio of Combined EBITDA to Fixed Charges, Combined EBITDA of
UJVs shall exclude UJVs that are not Real Property UJVs), as the case may be,
multiplied by four, provided however, that Combined EBITDA shall include only
general and administrative expenses that are attributable to the management and
operation of the assets in accordance with GAAP and shall not include any
corporate general and administrative expenses of Borrower, General Partner,
Consolidated Businesses or UJVs (e.g., salaries of corporate officers).

"Consolidated Businesses" means, at any time, the Borrower and Subsidiaries of
the Borrower that the Borrower consolidates in its consolidated financial
statements prepared in accordance with GAAP, provided, however, that UJVs which
are consolidated in accordance with GAAP are not Consolidated Businesses.

 

5

 

--------------------------------------------------------------------------------



"Continue", "Continuation" and "Continued" refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next interest Period.

"Convert", "Conversion" and "Converted" refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Ratable Loan from one Applicable
Lending Office to another.

"Credit Rating" means the rating assigned by the Ratings Agencies to Borrower's
senior unsecured long-term indebtedness.

"Debt" means, at any time, without duplication, (i) all indebtedness and
liabilities of a Person for borrowed money, secured or unsecured, including
mortgage and other notes payable (but excluding any indebtedness to the extent
secured by cash or cash equivalents or marketable securities, or defeased), as
determined in accordance with GAAP, and (ii) without duplication, all
liabilities of a Person consisting of indebtedness for borrowed money,
determined in accordance with GAAP, that are or would be stated and quantified
as contingent liabilities in the notes to the consolidated financial statements
of such Person as of that date. For purposes of determining "Total Outstanding
Debt" and "Debt", the term "without duplication" shall mean that amounts loaned
from one Person to a second Person that under GAAP would be consolidated with
the first Person shall not be treated as Debt of the second Person.

"Default" means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

"Default Rate" means a rate per annum equal to: (1) with respect to Base Rate
Loans, a variable rate of three percent (3%) plus the rate of interest then in
effect thereon (including the Applicable Margin); and (2) with respect to LIBOR
Loans and Bid Rate Loans, a fixed rate of three percent (3%) plus the rate(s) of
interest in effect thereon (including the Applicable Margin or the LIBOR Bid
Margin, as the case may be) at the time of any Default or Event of Default until
the end of the then current Interest Period therefor and, thereafter, a variable
rate of three percent (3%) plus the rate of interest for a Base Rate Loan
(including the Applicable Margin).

"Designated Lender" means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.

"Designating Lender" has the meaning specified in Section 12.16.

"Designation Agreement" means an agreement in substantially the form of EXHIBIT
H, entered into by a Bank and a Designated Lender and accepted by Administrative
Agent.

"Disposition" means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

"Dollars" and the sign "$" mean lawful money of the United States of America.

 

6

 

--------------------------------------------------------------------------------



"Elect", "Election" and "Elected" refer to elections, if any, by Borrower
pursuant to Section 2.12 to have all or a portion of an advance of the Ratable
Loans be outstanding as LIBOR Loans.

"Environmental Discharge" means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

"Environmental Law" means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

"Environmental Notice" means any written complaint, order, citation, letter,
inquiry, notice or other written communication from any Person (1) affecting or
relating to Borrower's compliance with any Environmental Law in connection with
any activity or operations at any time conducted by Borrower, (2) relating to
the occurrence or presence of or exposure to or possible or threatened or
alleged occurrence or presence of or exposure to Environmental Discharges or
Hazardous Materials at any of Borrower's locations or facilities, including,
without limitation: (a) the existence of any contamination or possible or
threatened contamination at any such location or facility and (b) remediation of
any Environmental Discharge or Hazardous Materials at any such location or
facility or any part thereof; and (3) any violation or alleged violation of any
relevant Environmental Law.

"Equity Value" means, at any time, Capitalization Value less the Total
Outstanding Indebtedness.

"ERISA" means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

"ERISA Affiliate" means any corporation or trade or business which is a member
of the same controlled group of organizations (within the meaning of Section
414(b) of the Code) as Borrower or General Partner or is under common control
(within the meaning of Section 414(c) of the Code) with Borrower or General
Partner or is required to be treated as a single employer with Borrower or
General Partner under Section 414(m) or 414(o) of the Code.

"Event of Default" has the meaning specified in Section 9.01.

"Execution Date" means the date of this Agreement.

"Extension Date" has the meaning specified in Section 2.18.

"Extension Notice" has the meaning specified in Section 2.18.

"Facility Fee" means the respective percentages per annum determined, at any
time, based on the range into which any Credit Rating then falls, in accordance
with the table set forth below. Any change in any Credit Rating causing it to
move to a different range on the table shall effect an immediate change in the
Facility Fee. Borrower shall have not less than two (2)

 

7

 

--------------------------------------------------------------------------------



Credit Ratings at all times, one of which shall be from S&P or Moody's. In the
event that Borrower receives only two (2) Credit Ratings, and such Credit
Ratings are not equivalent, the Facility Fee shall be the higher of the two
Credit Ratings. In the event that Borrower receives more than two (2) Credit
Ratings, and such Credit Ratings are not all equivalent, the Facility Fee shall
be the lower of the two (2) highest ratings.

Borrower's Credit Rating

(S&P/Moody's/Ratings)

Facility Fee

(% per annum)       

A-/A3 or higher

0.1250

BBB+/Baa1

0.150

BBB/Baa2

0.150

BBB-/Baa3

0.200

Below BBB-/Baa3 or unrated

0.250

 

"Federal Funds Rate" means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Banking Day as so published on the next succeeding Banking
Day, and (2) if no such rate is so published on such next succeeding Banking
Day, the Federal Funds Rate for such day shall be the average of the rates
quoted by three Federal Funds brokers to Administrative Agent on such day on
such transactions.

"Fiscal Year" means each period from January 1 to December 31.

"Fitch" means Fitch, Inc.

"Fixed Charges" means, without duplication, in respect of any period, the sum of
(i) the Borrower’s Pro Rata Share of Interest Expense for such period, as
determined in accordance with GAAP, attributable to Debt in respect of
Consolidated Businesses and Real Property UJVs, as well as to any other Debt
that is recourse to the Borrower, multiplied by four (4); and (ii) distributions
during such period on preferred units of the Borrower, as determined on a
consolidated basis, in accordance with GAAP, multiplied by four (4).

"Fronting Bank" means JPMorgan Chase Bank, N.A., Bank of America, N.A. or
another Bank that shall have agreed to be designated by Borrower from among
those Banks identified by Administrative Agent as being acceptable for issuing a
Letter of Credit pursuant to Section 2.17.

"GAAP" means accounting principles generally accepted in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.15
(except for changes concurred to by Borrower's Accountants).

"General Partner" has the meaning specified in the preamble.

 

8

 

--------------------------------------------------------------------------------



"Good Faith Contest" means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) adequate reserves are established with respect to the contested item; (3)
during the period of such contest, the enforcement of any contested item is
effectively stayed; and (4) the failure to pay or comply with the contested item
during the period of the contest is not likely to result in a Material Adverse
Change.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Gross Book Value" means the undepreciated book value of assets comprising a
business, determined in accordance with GAAP.

"Guaranty" means the guaranty(ies) of Borrower's obligations to be executed by
General Partner.

"Hazardous Materials" means any pollutants, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

"Initial Advance" means the first advance of proceeds of the Loans.

"Interest Expense" means, for any period of time, the consolidated interest
expense, whether paid, accrued or capitalized (without deduction of consolidated
interest income) of Borrower that is attributable to Borrower's Pro Rata Share
in its Consolidated Businesses in respect of Real Property Businesses,
including, without limitation or duplication (or, to the extent not so included,
with the addition of), (1) the portion of any rental obligation in respect of
any Capital Lease obligation allocable to interest expense in accordance with
GAAP; (2) the amortization of Debt discounts and premiums; (3) any payments or
fees (other than up-front fees) with respect to interest rate swap or similar
agreements; and (4) the interest expense and items listed in clauses (1) through
(3) above applicable to each of the UJVs (to the extent not included above)
multiplied by Borrower's Pro Rata Share in the UJVs in respect of Real Property
Businesses, in all cases as reflected in the Borrower's Consolidated Financial
Statements.

"Interest Period" means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.06, on the numerically corresponding day in the first, second, third
or, if available from all of the Banks, sixth calendar month thereafter (or at
Administrative Agent's reasonable discretion a period of shorter duration),
provided that each such Interest Period which commences on the last Banking Day
of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Banking Day of the appropriate calendar month; and (2) with respect to any
Bid Rate Loan, the period commencing on the date the same is advanced and
ending, as Borrower may select pursuant to Section 2.02, on the

 

9

 

--------------------------------------------------------------------------------



numerically corresponding day in the first, second or third calendar month
thereafter (or at Administrative Agent's reasonable discretion a period of
shorter duration) provided that each such Interest Period which commences on the
last Banking Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Banking Day of the appropriate calendar month.

"Invitation for Bid Rate Quotes" has the meaning specified in Section 2.02(b).

"Law" means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative interpretation
thereof by a Governmental Authority or otherwise, including any judicial or
administrative order, consent decree or judgment.

"Lead Arrangers" means J.P. Morgan Securities Inc. and Bank of America
Securities, L.L.C.

"Letter of Credit" has the meaning specified in Section 2.17(a).

"LIBOR Base Rate" means, with respect to any Interest Period therefor, the rate
per annum quoted at approximately 11:00 a.m., London time, by the Bank serving
as Administrative Agent two (2) Banking Days prior to the first day of such
Interest Period for the offering to leading banks in the London interbank market
of Dollar deposits in immediately available funds, for a period, and in an
amount, comparable to such Interest Period and principal amount of the LIBOR
Loan or Bid Rate Loan, as the case may be, in question outstanding during such
Interest Period.

"LIBOR Bid Margin" has the meaning specified in Section 2.02(c)(2)(iii).

"LIBOR Bid Rate" means a rate per annum equal to the sum of (1) the LIBOR
Interest Rate for the Bid Rate Loan and Interest Period in question and (2) the
LIBOR Bid Margin.

"LIBOR Interest Rate" means, for any LIBOR Loan or Bid Rate Loan, a rate per
annum determined by Administrative Agent to be equal to the quotient of (1) the
LIBOR Base Rate for such LIBOR Loan or Bid Rate Loan, as the case may be, for
the Interest Period therefor divided by (2) one minus the LIBOR Reserve
Requirement for such LIBOR Loan or Bid Rate Loan, as the case may be, for such
Interest Period.

"LIBOR Loan" means all or any portion (as the context requires) of any Bank's
Ratable Loan which shall accrue interest at rate(s) determined in relation to
LIBOR Interest Rate(s).

"LIBOR Reserve Requirement" means, for any LIBOR Loan or Bid Rate Loan, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during the Interest Period for
such LIBOR Loan or Bid Rate Loan under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding One Billion
Dollars ($1,000,000,000) against "Eurocurrency liabilities" (as such term is
used in Regulation D). Without limiting the effect of

 

10

 

--------------------------------------------------------------------------------



the foregoing, the LIBOR Reserve Requirement shall also reflect any other
reserves required to be maintained by such member banks by reason of any
Regulatory Change against (1) any category of liabilities which includes
deposits by reference to which the LIBOR Base Rate is to be determined as
provided in the definition of "LIBOR Base Rate" in this Section 1.01 or (2) any
category of extensions of credit or other assets which include loans the
interest rate on which is determined on the basis of rates referred to in said
definition of "LIBOR Base Rate".

"Lien" means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment for collateral purposes, deposit arrangement, lien
(statutory or other), or other security agreement or charge of any kind or
nature whatsoever of any third party (excluding any right of setoff but
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction to evidence any of
the foregoing).

"Loan" means, with respect to each Bank, its Ratable Loan, Bid Rate Loan(s) and
Swingline Loan(s), collectively.

"Loan Commitment" means, with respect to each Bank, the obligation to make a
Ratable Loan in the principal amount set forth on Schedule 1 attached hereto and
incorporated herein, as such amount may be reduced or increased from time to
time in accordance with the provisions of Section 2.16 (upon the execution of an
Assignment and Assumption Agreement, the definition of Loan Commitment shall be
deemed revised to reflect the assignment being effected pursuant to such
Assignment and Assumption Agreement).

"Loan Documents" means this Agreement, the Notes, the Guaranty, the
Authorization Letter and the Solvency Certificate.

"Mandatory Borrowing" has the meaning specified in Section 2.03(b)(3).

"Material Adverse Change" means either (1) a material adverse change in the
status of the business, results of operations, financial condition or property
of Borrower or General Partner or (2) any event or occurrence of whatever nature
which is likely to have a material adverse effect on the ability of Borrower or
General Partner to perform their obligations under the Loan Documents.

"Material Affiliates" means the Affiliates of Borrower listed on EXHIBIT F.

"Maturity Date" means September 28, 2010, subject to extension pursuant to
Section 2.18.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been or are required to be made by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

11

 

--------------------------------------------------------------------------------



"Net Equity Value" means, at any time, the total assets of the applicable
business less the total liabilities of such business less the amounts
attributable to the minority interest in such business, in each case as
determined on a consolidated basis, in accordance with GAAP.

"Note" and "Notes" have the respective meanings specified in Section 2.09.

"Obligations" means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of Borrower
under any instrument now or hereafter evidencing or securing any of the
foregoing.

"Other Investment" means a Consolidated Business or UJV that does not own
primarily Real Property Assets or publicly traded securities, including, without
limitation, those entities more particularly set forth on Schedule 2 attached
hereto.

"Parent" means, with respect to any Bank, any Person controlling such Bank.

"Participant" has the meaning specified in Section 12.05(b).

"Payor" has the meaning specified in Section 10.12.

"PBGC" means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

"Person" means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

"Plan" means any employee benefit or other plan established or maintained, or to
which contributions have been or are required to be made, by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA or to
which Section 412 of the Code applies.

"presence", when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

"Prime Rate" means that rate of interest from time to time announced by the Bank
serving as Administrative Agent in the United States as its prime commercial
lending rate. Any

 

12

 

--------------------------------------------------------------------------------



change in the Prime Rate shall be effective as of the date such change is
announced by the Bank serving as Administrative Agent.

"Pro Rata Share" means, with respect to each Bank, a fraction, the numerator of
which is the amount of such Bank's Loan Commitment and the denominator of which
is the Total Loan Commitment.

"Prohibited Transaction" means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

"Qualified Institution" means any of (a) a commercial bank organized under the
laws of the United States or any State thereof or the District of Columbia and
having total assets in excess of $1,000,000,000 calculated in accordance with
GAAP, (b) a savings and loan association or savings bank organized under the
laws of the United States or any State thereof or the District of Columbia and
having total assets in excess of $1,000,000,000 calculated in accordance with
GAAP, (c) a commercial bank organized under the laws of any other country which
is a member of the Organization for Economic Cooperation and Development or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, calculated in accordance with GAAP, provided that such bank is
acting at all times with respect to the Agreement through a branch or agency
located in the United States of America and (d) an entity reasonably acceptable
to Administrative Agent and, so long as no Event of Default exists, Borrower,
which is regularly engaged in making, purchasing or investing in loans and
having total assets in excess of $500,000,000, calculated in accordance with
GAAP, provided that if such entity is a Bank Affiliate, no such consent of
Administrative Agent or Borrower shall be required.

"Ratable Loan" has the meaning specified in Section 2.01(b).

"Rating Agencies" means, collectively, S&P, Moody's and Fitch.

"Real Property Asset" means an asset from which income is, or upon completion
expected by the Borrower to be, derived predominantly from contractual rent
payments under leases with unaffiliated third party tenants, hotel operations,
tradeshow operations or leasing commissions and management and development fees.

"Real Property Business" means a Consolidated Business or UJV that owns
primarily Real Property Assets.

"Real Property UJV" means a UJV that is a Real Property Business.

"Refinancing Mortgage" has the meaning specified in Section 5.19(b).

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

 

13

 

--------------------------------------------------------------------------------



"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

"Regulatory Change" means, with respect to any Bank, any change after the date
of this Agreement in United States federal, state, municipal or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States, federal, state, municipal or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“REIT” means a “real estate investment trust,” as such term is defined in
Section 856 of the Code.

"Relevant Documents" has the meaning specified in Section 11.02.

"Replacement Bank" has the meaning specified in Section 3.07.

"Replacement Notice" has the meaning specified in Section 3.07.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived by the PBGC.

"Required Banks" means at any time the Banks having Pro Rata Shares aggregating
at least 51% (excluding, however, any Bank that is in default of its obligations
under this Agreement); provided, however, that during the existence of an Event
of Default, the "Required Banks" shall be the Banks holding at least 51% of the
then aggregate unpaid principal amount of the Loans (excluding, however, any
Bank that is in default of its obligations under this Agreement); and provided,
further that in the case of Swingline Loans, the amount of each Bank's funded
participation interest in such Swingline Loans shall be considered for purposes
hereof as if it were a direct Loan and not a participation interest, and the
aggregate amount of Swingline Loans owing to Swingline Lender shall be
considered for purposes hereof as reduced by the amount of such funded
participation interests.

"Required Payment" has the meaning set forth in Section 10.12.

"SEC" means the United States Securities and Exchange Commission.

"SEC Reports" means the reports required to be delivered to the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

"Secured Indebtedness" means, at any time, that portion of Total Outstanding
Indebtedness that is not Unsecured Indebtedness.

"Solvency Certificate" means a certificate in substantially the form of EXHIBIT
D, to be delivered by Borrower pursuant to the terms of this Agreement.

 

14

 

--------------------------------------------------------------------------------



"Solvent" means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person; (2) the present fair saleable value of the assets
of such Person, on a going concern basis, is not less than the amount that will
be required to pay the probable liabilities of such Person on its debts as they
become absolute and matured; (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature; (4) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged; and (5) such Person has sufficient
resources, provided that such resources are prudently utilized, to satisfy all
of such Person's obligations. Contingent liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

"S&P" means Standard & Poor's Ratings Services, a division of McGraw-Hill
Companies.

"Subsidiary" means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other entity, fifty percent (50%) or
more of the outstanding voting stock, partnership interests or membership
interests, as the case may be, of which are owned, directly or indirectly, by
that Person or by one or more other Subsidiaries of that Person and over which
that Person or one or more other Subsidiaries of that Person exercise sole
control. For the purposes of this definition, "voting stock" means stock having
voting power for the election of directors or trustees, as the case may be,
whether at all times or only so long as no senior class of stock has voting
power for the election of directors or trustees by reason of any contingency,
and "control" means the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

"Swingline Commitment" has the meaning specified in Section 2.03(a).

"Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as Swingline
Lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

"Swingline Loan" has the meaning set forth in Section 2.03(a).

"Taxable REIT Subsidiary" means any corporation (other than a REIT) in which
Guarantor directly or indirectly owns stock and Guarantor and such corporation
jointly elect that such corporation shall be treated as a taxable REIT
subsidiary of Guarantor under and pursuant to Section 856 of the Code.

"Total Loan Commitment" means an amount equal to the aggregate amount of all
Loan Commitments.

"Total Outstanding Indebtedness" means, at any time, without duplication, the
sum of Debt of the Borrower, the Borrower’s Pro Rata Share of Debt in respect of
Consolidated

 

15

 

--------------------------------------------------------------------------------



Businesses, and any Debt of UJVs that is recourse to the Borrower, as determined
on a consolidated basis in accordance with GAAP.

"UJVs" means, at any time, (1) investments of the Borrower that are accounted
for under the equity method in the Borrower’s Consolidated Financial Statements
prepared in accordance with GAAP and (2) investments of the Borrower in which
the Borrower owns less than 50% of the equity interests and that are
consolidated in the VRT Consolidated Financial Statements prepared in accordance
with GAAP.

"Unencumbered Assets" means, collectively, assets, reflected in the VRT
Consolidated Financial Statements, owned in whole or in part, directly or
indirectly, by Borrower and not subject to any Lien to secure all or any portion
of Secured Indebtedness, and assets of Consolidated Businesses and UJVs which
are not subject to any Lien to secure all or any portion of Secured Indebtedness
or to any negative pledge or similar agreement, provided further that any such
Consolidated Business or UJV is not the borrower or guarantor of any Unsecured
Indebtedness.

"Unencumbered Combined EBITDA" means that portion of Combined EBITDA
attributable to Unencumbered Assets; provided that Unencumbered Combined EBITDA
shall include only general and administrative expenses that are attributable to
the management and operation of the Unencumbered Assets in accordance with GAAP
and shall not include any corporate general and administrative expenses of
Borrower, General Partner, Consolidated Businesses or UJVs (e.g., salaries of
corporate officers).

"Unfunded Current Liability" of any Plan means the amount, if any, by which the
actuarial present value of accumulated plan benefits as of the close of its most
recent plan year, based upon the actuarial assumptions used by such Plan's
actuary in the most recent annual valuation of such Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

"Unsecured Indebtedness" means, at any time, Total Outstanding Indebtedness that
is not secured by a lien on assets of the Borrower, a Consolidated Business or a
UJV, as the case may be.

"Unsecured Interest Expense" means, for any period, the Borrower’s Pro Rata
Share of Interest Expense attributable to Total Outstanding Indebtedness
constituting Unsecured Indebtedness.

"VRT Consolidated Financial Statements" means, collectively, the consolidated
balance sheet and related consolidated statements of operations, equity and cash
flows, and footnotes thereto, of General Partner and Borrower, in each case
prepared in accordance with GAAP and as filed with the SEC as SEC Reports.

"VRT Principals" means the trustees, officers and directors of Borrower (other
than General Partner) or of General Partner at any applicable time.

SECTION 1.02.          Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, and, except as
otherwise provided

 

16

 

--------------------------------------------------------------------------------



herein, all financial data required to be delivered hereunder shall be prepared
in accordance with GAAP.

SECTION 1.03.          Computation of Time Periods. Except as otherwise provided
herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and words "to" and "until" each means "to but excluding".

SECTION 1.04.          Rules of Construction. When used in this Agreement: (1)
"or" is not exclusive; (2) a reference to a Law includes any amendment or
modification to such Law; (3) a reference to a Person includes its permitted
successors and permitted assigns; (4) except as provided otherwise, all
references to the singular shall include the plural and vice versa; (5) except
as provided in this Agreement, a reference to an agreement, instrument or
document shall include such agreement, instrument or document as the same may be
amended, modified or supplemented from time to time in accordance with its terms
and as permitted by the Loan Documents; (6) all references to Articles or
Sections shall be to Articles and Sections of this Agreement unless otherwise
indicated; and (7) all Exhibits to this Agreement shall be incorporated into
this Agreement.

 

ARTICLE II

 

THE LOANS

SECTION 2.01.          Ratable Loans; Bid Rate Loans. (a) Subject to the terms
and conditions of this Agreement, the Banks agree to make loans to Borrower as
provided in this Article II.

(b)       Each of the Banks severally agrees to make a loan to Borrower (each
such loan by a Bank, a "Ratable Loan") in an amount up to its Loan Commitment
pursuant to which such Bank shall from time to time advance and readvance to
Borrower an amount equal to its Pro Rata Share of the excess (the "Available
Total Loan Commitment") of the Total Loan Commitment minus the sum of (1) all
previous advances (including Bid Rate Loans and Swingline Loans) made by the
Banks which remain unpaid and (2) the outstanding amount of all Letters of
Credit, plus, without duplication of any amount included in clause (1) above,
such Bank's Pro Rata Share of Swingline Loans outstanding. Within the limits set
forth herein, Borrower may borrow from time to time under this paragraph (b) and
prepay from time to time pursuant to Section 2.10 (subject, however, to the
restrictions on prepayment set forth in said Section), and thereafter reborrow
pursuant to this paragraph (b). The Ratable Loans may be outstanding as: (1)
Base Rate Loans; (2) LIBOR Loans; or (3) a combination of the foregoing, as
Borrower shall elect and notify Administrative Agent in accordance with Section
2.14. The LIBOR Loan, Bid Rate Loan, Base Rate Loan and Swingline Loan of each
Bank shall be maintained at such Bank's Applicable Lending Office.

(c)       In addition to Ratable Loans pursuant to paragraph (b) above, so long
as Borrower's Credit Rating is BBB- or better by S&P (if rated by S&P) and Baa3
or better by Moody's (if rated by Moody's), one or more Banks may, at Borrower's
request and in their sole

 

17

 

--------------------------------------------------------------------------------



discretion, make non-ratable loans which shall bear interest at the LIBOR Bid
Rate in accordance with Section 2.02 (such loans being referred to in this
Agreement as "Bid Rate Loans"). Borrower may borrow Bid Rate Loans from time to
time pursuant to this paragraph (c) in an amount up to fifty percent (50%) of
the aggregate Loans that would be outstanding immediately after such borrowing
(taking into account any repayments of the Loans made simultaneously therewith)
(the "Bid Borrowing Limit") and shall repay such Bid Rate Loans as required by
Section 2.11, and it may thereafter reborrow pursuant to this paragraph (c) or
paragraph (b) above; provided, however, that the aggregate outstanding principal
amount of Bid Rate Loans at any particular time shall not exceed the Bid
Borrowing Limit.

(d)       The obligations of the Banks under this Agreement are several, and no
Bank shall be responsible for the failure of any other Bank to make any advance
of a Loan to be made by such other Bank. However, the failure of any Bank to
make any advance of the Loan to be made by it hereunder on the date specified
therefor shall not relieve any other Bank of its obligation to make any advance
of its Loan specified hereby to be made on such date.

SECTION 2.02.          Bid Rate Loans. (a) When Borrower has the Credit Rating
required by Section 2.01(c) and wishes to request offers from the Banks to make
Bid Rate Loans, it shall transmit to Administrative Agent by facsimile a request
(a "Bid Rate Quote Request") substantially in the form of EXHIBIT G-1 so as to
be received not later than 10:30 a.m. (New York time) on the fourth Banking Day
prior to the date for funding of the Bid Rate Loan(s) proposed therein,
specifying:

(1)       the proposed date of funding of such Bid Rate Loan(s), which shall be
a Banking Day;

(2)       the aggregate amount of the Bid Rate Loans requested, which shall be
at least Twenty Five Million Dollars ($25,000,000) and an integral multiple of
One Million Dollars ($1,000,000); and

(3)       the duration of the Interest Period(s) applicable thereto, subject to
the provisions of the definition of "Interest Period" in Section 1.01.

Borrower may request offers to make Bid Rate Loans for more than one (1)
Interest Period in a single Bid Rate Quote Request. No Bid Rate Quote Request
may be submitted by Borrower sooner than seven (7) calendar days after the
submission of any other Bid Rate Quote Request.

(b)       Promptly upon receipt of a Bid Rate Quote Request, Administrative
Agent shall send to the Banks by facsimile an invitation (an "Invitation for Bid
Rate Quotes") substantially in the form of EXHIBIT G-2, which shall constitute
an invitation by Borrower to the Banks to submit Bid Rate Quotes offering to
make Bid Rate Loans to which such Bid Rate Quote Request relates in accordance
with this Section 2.02.

(c)       (1) Each Bank may submit a Bid Rate Quote containing an offer or
offers to make Bid Rate Loans in response to any Invitation for Bid Rate Quotes.
Each Bid Rate Quote must comply with the requirements of this paragraph (c) and
must be submitted to Administrative Agent by facsimile not later than 10:00 a.m.
(New York time) on the third Banking Day prior to the proposed date of the Bid
Rate Loan(s); provided that Bid Rate Quotes

 

18

 

--------------------------------------------------------------------------------



submitted by the Bank serving as Administrative Agent (or any Affiliate of the
Bank serving as Administrative Agent) in its capacity as a Bank may be
submitted, and may only be submitted, if the Bank serving as Administrative
Agent or such Affiliate notifies Borrower of the terms of the offer or offers
contained therein not later than fifteen (15) minutes prior to the deadline for
the other Banks. Any Bid Rate Quote so made shall (subject to Borrower's
satisfaction of the conditions precedent set forth in this Agreement to its
entitlement to an advance) be irrevocable except with the written consent of
Administrative Agent given on the instructions of Borrower. Bid Rate Loans to be
funded pursuant to a Bid Rate Quote may, as provided in Section 12.16, be funded
by a Bank's Designated Lender. A Bank making a Bid Rate Quote shall specify in
its Bid Rate Quote whether the related Bid Rate Loans are intended to be funded
by such Bank's Designated Lender, as provided in Section 12.16.

(2)       Each Bid Rate Quote shall be in substantially the form of EXHIBIT G-3
and shall in any case specify:

 

(i)

the proposed date of funding of the Bid Rate Loan(s);

(ii)             the principal amount of the Bid Rate Loan(s) for which each
such offer is being made, which principal amount (w) may be greater than or less
than the applicable Loan Commitment of the quoting Bank, (x) must be in the
aggregate at least Five Million Dollars ($5,000,000) and an integral multiple of
One Hundred Thousand Dollars ($100,000), (y) may not exceed the principal amount
of Bid Rate Loans for which offers were requested and (z) may be subject to an
aggregate limitation as to the principal amount of Bid Rate Loans for which
offers being made by such quoting Bank may be accepted;

(iii)            the margin above or below the applicable LIBOR Interest Rate
(the "LIBOR Bid Margin") offered for each such Bid Rate Loan, expressed as a
percentage per annum (specified to the nearest 1/1,000th of 1%) to be added to
(or subtracted from) the applicable LIBOR Interest Rate;

 

(iv)

the applicable Interest Period; and

 

(v)

the identity of the quoting Bank.

A Bid Rate Quote may set forth up to three (3) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.

 

(3)

Any Bid Rate Quote shall be disregarded if it:

(i)              is not substantially in conformity with EXHIBIT G-3 or does not
specify all of the information required by sub-paragraph (c)(2) above;

(ii)             contains qualifying, conditional or similar language (except
for an aggregate limitation as provided in subparagraph (c)(2)(ii) above);

 

19

 

--------------------------------------------------------------------------------



(iii)            proposes terms other than or in addition to those set forth in
the applicable Invitation for Bid Rate Quotes (except for an aggregate
limitation as provided in subparagraph (c)(2)(ii) above); or

 

(iv)

arrives after the time set forth in sub-paragraph (c)(1) above.

(d)       Administrative Agent shall no later than 10:15 a.m. (New York City
time) on the third Banking Day prior to the proposed date for the requested Bid
Rate Loan notify Borrower in writing of the terms of any Bid Rate Quote
submitted by a Bank that is in accordance with paragraph (c). Any subsequent Bid
Rate Quote shall be disregarded by Administrative Agent unless such subsequent
Bid Rate Quote is submitted solely to correct a manifest error in such former
Bid Rate Quote. Administrative Agent's notice to Borrower shall specify (A) the
aggregate principal amount of Bid Rate Loans for which offers have been received
for each Interest Period specified in the related Bid Rate Quote Request, (B)
the respective principal amounts and LIBOR Bid Margins so offered and (C) if
applicable, limitations on the aggregate principal amount of Bid Rate Loans for
which offers in any single Bid Rate Quote may be accepted.

(e)       Not later than 11:00 a.m. (New York time) on the third Banking Day
prior to the proposed date of funding of the Bid Rate Loan, Borrower shall
notify Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to paragraph (d). A notice of acceptance shall be
substantially in the form of EXHIBIT G-4 and shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

(i)              the principal amount of each Bid Rate Loan may not exceed the
applicable amount set forth in the related Bid Rate Quote Request or be less
than Five Million Dollars ($5,000,000) and shall be an integral multiple of One
Hundred Thousand Dollars ($100,000);

(ii)             acceptance of offers with respect to a particular Interest
Period may only be made on the basis of ascending LIBOR Bid Margins offered for
such Interest Period from the lowest effective cost; and

(iii)            Borrower may not accept any offer that is described in
subparagraph (c)(3) or that otherwise fails to comply with the requirements of
this Agreement.

(f)        If offers are made by two (2) or more Banks with the same LIBOR Bid
Margins, for a greater aggregate principal amount than the amount in respect of
which such offers are permitted to be accepted for the related Interest Period,
the principal amount of Bid Rate Loans in respect of which such offers are
accepted shall be allocated by Administrative Agent among such Banks as nearly
as possible (in multiples of One Hundred Thousand Dollars ($100,000), as
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Administrative Agent shall promptly (and in
any event within one (1) Banking Day after such offers are accepted) notify
Borrower and each such Bank in writing of any such allocation of Bid Rate Loans.
Determinations by Administrative Agent of the allocation of Bid Rate Loans shall
be conclusive in the absence of manifest error.

 

20

 

--------------------------------------------------------------------------------



(g)       In the event that Borrower accepts the offer(s) contained in one (1)
or more Bid Rate Quotes in accordance with paragraph (e), the Bank(s) making
such offer(s) shall make a Bid Rate Loan in the accepted amount (as allocated,
if necessary, pursuant to paragraph (f)) on the date specified therefor, in
accordance with the procedures specified in Section 2.05.

(h)       Notwithstanding anything to the contrary contained herein, each Bank
shall be required to fund its Pro Rata Share of the Available Total Loan
Commitment in accordance with Section 2.01(b) despite the fact that any Bank's
Loan Commitment may have been or may be exceeded as a result of such Bank's
making Bid Rate Loans.

(i)        A Bank who is notified that it has been selected to make a Bid Rate
Loan as provided above may designate its Designated Lender (if any) to fund such
Bid Rate Loan on its behalf, as described in Section 12.16. Any Designated
Lender which funds a Bid Rate Loan shall on and after the time of such funding
become the obligee under such Bid Rate Loan and be entitled to receive payment
thereof when due. No Bank shall be relieved of its obligation to fund a Bid Rate
Loan, and no Designated Lender shall assume such obligation, prior to the time
the applicable Bid Rate Loan is funded.

 

 

SECTION 2.03.

Swingline Loan Subfacility

(a)       Swingline Commitment. Subject to the terms and conditions of this
Section 2.03, Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars to Borrower (each a "Swingline Loan"
and, collectively, the "Swingline Loans") from time to time during the term
hereof; provided, however, that the aggregate amount of Swingline Loans
outstanding at any time shall not exceed the lesser of (i) One Hundred Million
Dollars ($100,000,000), and (ii) the Total Loan Commitment less the sum of (A)
all Loans then outstanding, excluding Swingline Loans, and (B) the outstanding
amount of all Letters of Credit (the "Swingline Commitment"). Subject to the
limitations set forth herein, any amounts repaid in respect of Swingline Loans
may be reborrowed.

 

(b)

Swingline Borrowings.

(1)       Notice of Borrowing. With respect to any Swingline Loan, Borrower
shall give Swingline Lender and Administrative Agent notice in writing which is
received by Swingline Lender and Administrative Agent not later than 2:00 p.m.
(New York City time) on the proposed date of such Swingline Loan (and confirmed
by telephone by such time), specifying (A) that a Swingline Loan is being
requested, (B) the amount of such Swingline Loan, (C) the proposed date of such
Swingline Loan, which shall be a Banking Day and (D) stating that no Default or
Event of Default has occurred and is continuing both before and after giving
effect to such Swingline Loan. Such notice shall be irrevocable.

(2)       Minimum Amounts. Each Swingline Loan shall be at least Three Million
Dollars ($3,000,000) and, or an integral multiple of One Million Dollars
($1,000,000).

(3)       Repayment of Swingline Loans. Each Swingline Loan shall be due and
payable on the earliest of (A) five (5) Banking Days from and including the date
of such Swingline Loan, (B) the last calendar day of the month in which such
Swingline Loan is

 

21

 

--------------------------------------------------------------------------------



made or (C) the Maturity Date. If, and to the extent, any Swingline Loans shall
be due and payable on the date of any Ratable Loan, such Swingline Loans shall
first be repaid from the proceeds of such Ratable Loan prior to the disbursement
of the same to Borrower. If, and to the extent, a Ratable Loan is not requested
prior to the earliest of the Maturity Date, the last calendar day of the month
in which such Swingline Loan is made, or the end of the five (5) Banking Day
period after such Swingline Loan was made, or unless Borrower shall have
notified Administrative Agent and the Swingline Lender prior to 1:00 p.m. (New
York City time) on the third (3rd) Banking Day after such Swingline Loan was
made that Borrower intends to reimburse Swingline Lender for the amount of such
Swingline Loan with funds other than proceeds of the Ratable Loans, Borrower
shall be deemed to have requested a Ratable Loan comprised entirely of Base Rate
Loans in the amount of the applicable Swingline Loan then outstanding, the
proceeds of which shall be used to repay such Swingline Loan to Swingline
Lender. In addition, if (x) Borrower does not repay a Swingline Loan on or prior
to the end of such five (5) Banking Day period, or (y) a Default or Event of
Default shall have occurred during such five (5) Banking Day period, Swingline
Lender may, at any time, in its sole discretion, by written notice to the
Borrower and Administrative Agent, demand repayment of its Swingline Loans by
way of a Ratable Loan, in which case the Borrower shall be deemed to have
requested a Ratable Loan comprised entirely of Base Rate Loans in the amount of
such Swingline Loans then outstanding, the proceeds of which shall be used to
repay such Swingline Loans to Swingline Lender. Any Ratable Loan which is deemed
requested by the Borrower in accordance with this Section 2.03(b)(3) is
hereinafter referred to as a "Mandatory Borrowing". Each Bank hereby irrevocably
agrees to make Ratable Loans promptly upon receipt of notice from Swingline
Lender of any such deemed request for a Mandatory Borrowing in the amount and in
the manner specified in the preceding sentences and on the date such notice is
received by such Bank (or the next Banking Day if such notice is received after
12:00 p.m. (New York City time)) notwithstanding (I) the amount of the Mandatory
Borrowing may not comply with the minimum amount of Ratable Loans otherwise
required hereunder, (II) whether any conditions specified in Section 4.02 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such deemed request for a Ratable Loan to be made by the time
otherwise required in Section 2.06, (V) the date of such Mandatory Borrowing
(provided that such date must be a Banking Day), or (VI) any termination of the
Loan Commitments immediately prior to such Mandatory Borrowing or
contemporaneously therewith; provided, however, that no Bank shall be obligated
to make Ratable Loans in respect of a Mandatory Borrowing if a Default or an
Event of Default then exists and the applicable Swingline Loan was made by
Swingline Lender without receipt of a written notice of borrowing in the form
specified in Section 2.03(b)(1) or after Administrative Agent has delivered a
notice of Default or Event of Default which has not been rescinded.

(4)       Purchase of Participations. In the event that any Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower), then each Bank hereby agrees that
it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payment received from the Borrower
on or after such date and prior to such purchase) from Swingline Lender such
participations in the outstanding Swingline

 

22

 

--------------------------------------------------------------------------------



Loans as shall be necessary to cause each such Bank to share in such Swingline
Loans ratably based upon its Pro Rata Share (determined before giving effect to
any termination of the Loan Commitments), provided that (A) all interest payable
on the Swingline Loans with respect to any participation shall be for the
account of Swingline Lender until but excluding the day upon which the Mandatory
Borrowing would otherwise have occurred, and (B) in the event of a delay between
the day upon which the Mandatory Borrowing would otherwise have occurred and the
time any purchase of a participation pursuant to this sentence is actually made,
the purchasing Bank shall be required to pay to Swingline Lender interest on the
principal amount of such participation for each day from and including the day
upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to the
Federal Funds Rate, for the two (2) Banking Days after the date the Mandatory
Borrowing would otherwise have occurred, and thereafter at a rate equal to the
Base Rate. Notwithstanding the foregoing, no Bank shall be obligated to purchase
a participation in any Swingline Loan if a Default or an Event of Default then
exists and such Swingline Loan was made by Swingline Lender without receipt of a
written notice of borrowing in the form specified in Section 2.03(b)(1) or after
Administrative Agent has delivered a notice of Default or Event of Default which
has not been rescinded.

(c)       Interest Rate. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the Base
Rate plus the Applicable Margin for Base Rate Loans.

SECTION 2.04.          Advances, Generally. The Initial Advance shall be at
least One Million Dollars ($1,000,000) and in an integral multiple of One
Hundred Thousand Dollars ($100,000) and shall be made upon satisfaction of the
conditions set forth in Section 4.01. Subsequent advances shall be made no more
frequently than weekly thereafter, upon satisfaction of the conditions set forth
in Section 4.02. The amount of each advance subsequent to the Initial Advance
shall, subject to Section 2.13, be at least One Million Dollars ($1,000,000)
(unless less than One Million Dollars ($1,000,000) is available for disbursement
pursuant to the terms hereof at the time of any subsequent advance, in which
case the amount of such subsequent advance shall be equal to such remaining
availability) and in an integral multiple of One Hundred Thousand Dollars
($100,000). Additional restrictions on the amounts and timing of, and conditions
to the making of, advances of Bid Rate Loans and Swingline Loans are set forth
in Sections 2.02 and 2.03, respectively.

Each advance shall be subject, in addition to the limitations and conditions
applicable to advances of the Loans generally, to Administrative Agent's
receipt, on or immediately prior to the date the request for such advance is
made, of a certificate from the officer requesting the advance certifying that
Borrower is in compliance with all covenants enumerated in paragraphs 3(a) and
3(b) of Section 6.09 and containing covenant compliance calculations with
respect to Sections 8.02 and 8.06 only, that include the proforma adjustments
described below, which calculations shall demonstrate Borrower's compliance with
covenants on a proforma basis.

 

23

 

--------------------------------------------------------------------------------



In connection with each advance of Loan proceeds, the following proforma
adjustments shall be made to the covenant compliance calculations required with
respect to Sections 8.02 and 8.06 as of the end of the most recently ended
calendar quarter for which financial results are required hereunder to have been
reported by Borrower:

(i)              Total Outstanding Indebtedness and Unsecured Indebtedness shall
be adjusted by adding thereto, respectively, all Indebtedness and Unsecured
Indebtedness, respectively, that is incurred by Borrower in connection with such
advance;

(ii)             Capitalization Value, shall be adjusted by adding thereto the
purchase price of any Real Property Assets (including capitalized acquisition
costs determined in accordance with GAAP) or the Net Equity Value of any Other
Investments, together with the Borrower's Pro Rata Share of any unrestricted
cash or cash equivalents, the book value of notes and mortgage loans receivable
and marketable securities and the cost of non-marketable securities that are
acquired in connection with such advance; and

(iii)            Capitalization Value of Unencumbered Assets shall be adjusted
by adding thereto the purchase price of any Real Property Assets (including
capitalized acquisition costs determined in accordance with GAAP) that are
Unencumbered Assets together with Borrower's Pro Rata Share of any unrestricted
cash and cash equivalents and the book value of notes and mortgage loans
receivable and marketable securities and the cost of non-marketable securities
that are acquired in connection with such advance.

SECTION 2.05.          Procedures for Advances. In the case of advances of
Ratable Loans, Borrower shall submit to Administrative Agent a request for each
advance, stating the amount requested and the expected purpose for which such
advance is to be used, no later than 11:00 a.m. (New York time) on the date, in
the case of advances of Base Rate Loans, which is one (1) Banking Day, and, in
the case of advances of LIBOR Loans, which is three (3) Banking Days, prior to
the date such advance is to be made. In the case of advances of Bid Rate Loans,
Borrower shall submit a Bid Rate Quote Request at the time specified in Section
2.02, accompanied by a statement of the expected purpose for which such advance
is to be used. In the case of advances of Swingline Loans, Borrower shall submit
a notice of borrowing at the time specified in Section 2.03, accompanied by a
statement of the expected purpose for which such advance is to be used.
Administrative Agent, upon its receipt and approval of the request for advance,
will so notify the Banks by facsimile. Not later than 11:30 a.m. (New York time)
on the date of each advance, each Bank (in the case of Ratable Loans) or the
applicable Banks (in the case of Bid Rate Loans) shall, through its Applicable
Lending Office and subject to the conditions of this Agreement, make the amount
to be advanced by it on such day available to Administrative Agent, at
Administrative Agent's Office and in immediately available funds for the account
of Borrower. The amount so received by Administrative Agent shall, subject to
the conditions of this Agreement, be made available to Borrower, in immediately
available funds, by Administrative Agent's to an account designated by Borrower.

SECTION 2.06.          Interest Periods; Renewals. In the case of the LIBOR
Loans, Borrower shall select an Interest Period of any duration in accordance
with the definition of Interest Period in Section 1.01, subject to the following
limitations: (1) no Interest Period may extend beyond the Maturity Date (as the
same may be extended); (2) if an Interest Period would

 

24

 

--------------------------------------------------------------------------------



end on a day which is not a Banking Day, such Interest Period shall be extended
to the next Banking Day, unless such Banking Day would fall in the next calendar
month, in which event such Interest Period shall end on the immediately
preceding Banking Day; and (3) only eight (8) discrete segments of a Bank's
Ratable Loan bearing interest at a LIBOR Interest Rate for a designated Interest
Period pursuant to a particular Election, Conversion or Continuation may be
outstanding at any one time (each such segment of each Bank's Ratable Loan
corresponding to a proportionate segment of each of the other Banks' Ratable
Loans).

Upon notice to Administrative Agent as provided in Section 2.14, Borrower may
Continue any LIBOR Loan on the last day of the Interest Period of the same or
different duration in accordance with the limitations provided above.

SECTION 2.07.          Interest. Borrower shall pay interest to Administrative
Agent for the account of the applicable Bank on the outstanding and unpaid
principal amount of the Loans, at a rate per annum as follows: (1) for Base Rate
Loans at a rate equal to the Base Rate plus the Applicable Margin; (2) for LIBOR
Loans at a rate equal to the applicable LIBOR Interest Rate plus the Applicable
Margin; and (3) for Bid Rate Loans at a rate equal to the applicable LIBOR Bid
Rate. Any principal amount not paid when due (when scheduled, at acceleration or
otherwise) shall bear interest thereafter, payable on demand, at the Default
Rate.

The interest rate on Base Rate Loans shall change when the Base Rate changes.
Interest on Base Rate Loans, LIBOR Loans and Bid Rate Loans shall not exceed the
maximum amount permitted under applicable law. Interest shall be calculated for
the actual number of days elapsed on the basis of a year consisting of three
hundred sixty (360) days.

Accrued interest shall be due and payable in arrears, (x) in the case of both
Base Rate Loans and LIBOR Loans, on the first Banking Day of each calendar month
and (y) in the case of Bid Rate Loans, at the expiration of the Interest Period
applicable thereto, but no less frequently than once every three (3) months
determined on the basis of the first (1st) day of the Interest Period applicable
to the Loan in question; provided, however, that interest accruing at the
Default Rate shall be due and payable on demand.

SECTION 2.08.          Fees. Borrower shall, during the term of this Agreement
commencing as of the Closing Date, pay to Administrative Agent for the account
of each Bank a facility fee computed, on the daily Loan Commitment of such Bank,
by multiplying the aggregate Loan Commitments on such day by an amount equal to
the daily Facility Fee calculated on the basis of a year of three hundred sixty
(360) days for the actual number of days elapsed. The accrued facility fee shall
be due and payable in arrears on the first Banking Day of January, April, July
and October of each year, commencing on the first such date after the Closing
Date, and upon the Maturity Date (as the case may be accelerated) or earlier
termination of the Loan Commitments.

SECTION 2.09.          Notes. The Loans made by each Bank under this Agreement
shall be evidenced by a single note, in the form of EXHIBIT B, duly executed by
Borrower, payable to such Bank for the account of its Applicable Lending Office
(each such note, as the same may hereafter be amended, modified, extended,
severed, assigned, substituted,

 

25

 

--------------------------------------------------------------------------------



renewed or restated from time to time, including any substitute note pursuant to
Section 3.07 or 12.05, a "Note" and collectively, the "Notes").

Each Bank is hereby authorized by Borrower to endorse on the schedule attached
to the Note held by it, the amount of each advance, and each payment of
principal received by such Bank for the account of its Applicable Lending
Office(s) on account of its Loans, which endorsement shall, in the absence of
manifest error, be conclusive as to the outstanding balance of the Loans made by
such Bank. The failure by Administrative Agent or any Bank to make such
notations with respect to the Loans or each advance or payment shall not limit
or otherwise affect the obligations of Borrower under this Agreement or the
Notes.

Each Bank may, by notice to the Borrower and the Administrative Agent, request
that its Loans of a particular type (including, without limitation, Swingline
Loans and Bid Rate Loans) be evidenced by a separate Note in an amount equal to
the aggregate unpaid principal amount of such Loans. Any additional costs
incurred by the Administrative Agent, the Borrower or the Banks in connection
with preparing such a Note shall be at the sole cost and expense of the Bank
requesting such Note. In the event any Loans evidenced by such a Note are paid
in full prior to the Maturity Date, any such Bank shall return such Note to
Borrower. Each such Note shall be in substantially the form of EXHIBIT B hereto
with appropriate modifications to reflect the fact that it evidences solely
Loans of the relevant type. Upon the execution and delivery of any such Note,
any existing Note payable to such Bank shall be replaced or modified
accordingly. Each reference in this Agreement to the "Note" of such Bank shall
be deemed to refer to and include any or all of such Notes, as the context may
require.

In connection with a Refinancing Mortgage, Borrower shall deliver to the
Administrative Agent, a mortgage note, payable to the Administrative Agent for
the account of the Banks, which shall be secured by the applicable Refinancing
Mortgage. Such note shall be in such form as shall be requested by Borrower,
subject to the Administrative Agent's reasonable approval. Each reference in
this Agreement to the "Notes" shall be deemed to refer to and include any or all
of such mortgage notes, as the context may require.

 

 

SECTION 2.10.

Prepayments.

Without prepayment premium or penalty but subject to Section 3.05, Borrower may,
upon at least one (1) Banking Day's notice to Administrative Agent in the case
of the Base Rate Loans, and at least three (3) Banking Days' notice to
Administrative Agent in the case of LIBOR Loans, prepay the Ratable Loans in
whole or, with respect to Base Rate Loans only, in part, provided that (1) any
partial prepayment under this Section shall be in integral multiples of One
Million Dollars ($1,000,000); and (2) each prepayment under this Section shall
include, at Administrative Agent's option, all interest accrued on the amount of
principal prepaid to (but excluding) the date of prepayment. Borrower shall have
the right to prepay Bid Rate Loans only with the consent of the Bank or the
Designated Lender that funded the Bid Rate Loan that Borrower desires to prepay.
Borrower may, from time to time on any Banking Day so long as prior notice is
given to Administrative Agent and Swingline Lender no later than 1:00 p.m. (New
York City time) on the day on which Borrower intends to make such prepayment,
prepay any Swingline Loans in whole or in part in amounts aggregating at least
One Hundred Thousand Dollars ($100,000), and in an integral multiple of One
Hundred Thousand Dollars ($100,000)

 

26

 

--------------------------------------------------------------------------------



(or, if less, the aggregate outstanding principal amount of all Swingline Loans
then outstanding) by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment by initiating a wire transfer
of the principal and interest on the Swingline Loans no later than 1:00 P.M.
(New York City time) on such day and Borrower shall deliver a federal reference
number evidencing such wire transfer to Administrative Agent as soon as
available thereafter on such day. Unless otherwise directed by Borrower, any
prepayments made by the Borrower shall be applied first to any and all Loans
outstanding that are not secured by a Refinancing Mortgage, and only to Loans
secured by Refinancing Mortgages if there shall be no other Loans outstanding at
the time.

 

 

SECTION 2.11.

Method of Payment.

Borrower shall make each payment under this Agreement and under the Notes not
later than 1:00 p.m. (New York time) on the date when due in Dollars to
Administrative Agent at Administrative Agent's Office in immediately available
funds. Borrower shall deliver federal reference number(s) evidencing the
applicable wire transfer(s) to Administrative Agent as soon as available
thereafter on such day. Administrative Agent will thereafter, on the day of its
receipt of each such payment(s), cause to be distributed to each Bank (1) such
Bank's appropriate share (based upon the respective outstanding principal
amounts and interest due under the Notes of the Banks) of the payments of
principal and interest in like funds for the account of such Bank's Applicable
Lending Office; and (2) fees payable to such Bank in accordance with the terms
of this Agreement. If and to the extent that the Administrative Agent shall
receive any such payment for the account of the Banks on or before 11:00 a.m.
(New York time) on any Business Day, and Administrative Agent shall not have
distributed to any Bank its applicable share of such payment on such day,
Administrative Agent shall distribute such amount to such Bank together with
interest thereon paid by the Administrative Agent, for each day from the date
such amount should have been distributed to such Bank until the date
Administrative Agent distributes such amount to such Bank, at the Prime Rate.

Except to the extent provided in this Agreement, whenever any payment to be made
under this Agreement or under the Notes is due on any day other than a Banking
Day, such payment shall be made on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of the
payment of interest and other fees, as the case may be.

 

 

SECTION 2.12.

Elections, Conversions or Continuation of Loans.

Subject to the provisions of Article III and Sections 2.06 and 2.13, Borrower
shall have the right to Elect to have all or a portion of any advance of the
Ratable Loans be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to
Convert LIBOR Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR
Loans, at any time or from time to time, provided that: (1) Borrower shall give
Administrative Agent notice of each such Election, Conversion or Continuation as
provided in Section 2.14; and (2) a LIBOR Loan may be Continued or Converted
only on the last day of the applicable Interest Period for such LIBOR Loan.
Except as otherwise provided in this Agreement, each Election, Continuation and
Conversion shall be applicable to each Bank's Ratable Loan in accordance with
its Pro Rata Share.

 

27

 

--------------------------------------------------------------------------------



 

SECTION 2.13.

Minimum Amounts.

With respect to the Ratable Loans as a whole, each Election and each Conversion
shall be in an amount at least equal to One Million Dollars ($1,000,000) and in
integral multiples of One Hundred Thousand Dollars ($100,000) or such lesser
amount as shall be available.

SECTION 2.14.          Certain Notices Regarding Elections, Conversions and
Continuations of Loans.

Notices by Borrower to Administrative Agent of Elections, Conversions and
Continuations of LIBOR Loans shall be irrevocable and shall be effective only if
received by Administrative Agent not later than 11:00 a.m. (New York time) on
the number of Banking Days prior to the date of the relevant Election,
Conversion or Continuation specified below:Notice

Number of

Banking Days Prior

Conversions into Base Rate Loans

One (1)

Elections of, Conversions into or Continuations as LIBOR Loans

Three (3)

 

Promptly following its receipt of any such notice, Administrative Agent shall so
advise the Banks by facsimile. Each such notice of Election shall specify the
portion of the amount of the advance that is to be LIBOR Loans (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.06); each such notice of Conversion shall specify the
LIBOR Loans or Base Rate Loans to be Converted; and each such notice of
Conversion or Continuation shall specify the date of Conversion or Continuation
(which shall be a Banking Day), the amount thereof (subject to Section 2.13) and
the duration of the Interest Period applicable thereto (subject to Section
2.06). In the event that Borrower fails to Elect to have any portion of an
advance of the Ratable Loans be LIBOR Loans, the portion of such advance for
which a LIBOR Loan Election is not made shall constitute Base Rate Loans. In the
event that Borrower fails to Continue any portion of an advance of LIBOR Loans
within the time period and as otherwise provided in this Section, such LIBOR
Loans will be automatically Converted into Base Rate Loans on the last day of
the then current applicable Interest Period for such LIBOR Loans.

 

 

SECTION 2.15.

Intentionally Omitted.

SECTION 2.16.          Changes of Loan Commitments.(a)  At any time, Borrower
shall have the right, without premium or penalty, to terminate any unused Loan
Commitments existing as of the date of such termination, in whole or in part,
from time to time, provided that: (1) Borrower shall give notice of each such
termination to Administrative Agent (which shall promptly notify each of the
Banks) no later than 10:00 a.m. (New York time) on the date which is three (3)
Banking Days prior to the effectiveness of such termination; (2) the Loan
Commitments of each of the Banks must be terminated (and in the case of a
partial termination, on a pro rata basis) (taking into account, however, Section
2.02(h)) and simultaneously with those of the other Banks; and (3) each partial
termination of the Loan Commitments in the aggregate (and corresponding
reduction of the Total Loan Commitment) shall be in an integral multiple of One
Million Dollars ($1,000,000). A reduction of the unused Loan Commitments
pursuant to this Section 2.16 shall not effect a reduction in the Swingline
Commitment (unless so

 

28

 

--------------------------------------------------------------------------------



elected by the Borrower) until the aggregate unused Loan Commitments have been
reduced to an amount equal to or less than the Swingline Commitment.

(b)        The Loan Commitments and the Swingline Commitment, to the extent
terminated, may not be reinstated.

(c)       Unless a Default or an Event of Default has occurred and is
continuing, Borrower, by written notice to Administrative Agent, may request on
up to four (4) occasions during the term of this Agreement that the Total Loan
Commitment be increased by an amount not less than Twenty Five Million Dollars
($25,000,000) per request and not more than Four Hundred Ninety Million Dollars
($490,000,000) in the aggregate (provided, however, that such amount may be
increased, dollar for dollar, by the amount of any Affected Bank's Loan
Commitment that Borrower shall terminate in accordance with Section 3.07) (such
that the Total Loan Commitment after such increases shall never exceed Two
Billion Dollars ($2,000,000,000)); provided that for any such request (a) the
Borrower shall not have delivered an Extension Notice prior to, or
simultaneously with, such request, (b) any Bank which is a party to this
Agreement prior to such request for increase, at its sole discretion, may elect
to increase its Loan Commitment but shall not have any obligation to so increase
its Loan Commitment, and (c) in the event that each Bank does not elect to
increase its Loan Commitment, the Lead Arrangers shall use commercially
reasonable efforts to locate additional Qualified Institutions willing to hold
commitments for the requested increase, and Borrower may also identify
additional Qualified Institutions willing to hold commitments for the requested
increase; provided however that Administrative Agent shall have the right to
approve any such additional Qualified Institutions, which approval will not be
unreasonably withheld or delayed. In the event that Qualified Institutions
commit to any such increase, the Total Loan Commitment and the Loan Commitments
of the committed Banks shall be increased, the Pro Rata Shares of the Lenders
shall be adjusted, new Notes shall be issued, Borrower shall make such
borrowings and repayments as shall be necessary to effect the reallocation of
the Ratable Loans so that the Ratable Loans are held by the Banks in accordance
with their Pro Rata Shares after giving effect to such increase, and other
changes shall be made to the Loan Documents as may be necessary to reflect the
aggregate amount, if any, by which Banks have agreed to increase their
respective Loan Commitments or make new Loan Commitments in response to the
Borrower’s request for an increase in the Total Loan Commitment pursuant to this
Section 2.16(c), in each case without the consent of the Banks other than those
Banks increasing their Loan Commitments. The fees payable by Borrower upon any
such increase in the Total Loan Commitment shall be agreed upon by the Lead
Arranger and Borrower at the time of such increase.

Notwithstanding the foregoing, nothing in this Section 2.16(c) shall constitute
or be deemed to constitute an agreement by any Bank to increase its Loan
Commitment hereunder.

 

 

SECTION 2.17.

Letters of Credit.

(a)       Borrower, by notice to Administrative Agent and the Fronting Bank, may
request, in lieu of advances of proceeds of the Ratable Loans, that the Fronting
Bank issue unconditional, irrevocable standby letters of credit (each, a "Letter
of Credit") for the account of Borrower or its designee (which shall be an
Affiliate of Borrower) (it being understood that the issuance of a Letter of
Credit for the account of a designee shall not in any way relieve Borrower

 

29

 

--------------------------------------------------------------------------------



of any of its obligations hereunder), payable by sight drafts, for such
beneficiaries and with such other terms as Borrower shall specify. Unless the
Fronting Bank has received written notice from the Administrative Agent,
Borrower or any Bank, not less than one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Section 4.02 shall not have been
satisfied, then, subject to the terms and conditions hereof, the Fronting Bank,
on the requested date, shall issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the Fronting Bank's usual and customary business
practices. Promptly upon issuance of a Letter of Credit, the Fronting Bank shall
notify Administrative Agent and Administrative Agent shall notify each of the
Banks by telephone or by facsimile.

(b)       The amount of any such Letter of Credit shall be limited to the lesser
of (1) Six Hundred Million Dollars ($600,000,000) less the aggregate face amount
of all other Letters of Credit then issued and outstanding or (2) the Available
Total Loan Commitment, it being understood that the amount of each Letter of
Credit issued and outstanding shall effect a reduction, by an equal amount, of
the Available Total Loan Commitment as provided in Section 2.01(b) (such
reduction to be allocated to each Bank's Loan Commitment ratably in accordance
with the Banks' respective Pro Rata Shares).

(c)       Subject to Section 2.17(e), the amount of each Letter of Credit shall
be further subject to the conditions and limitations applicable to amounts of
advances set forth in Section 2.04 and the procedures for the issuance of each
Letter of Credit shall be the same as the procedures applicable to the making of
advances as set forth in the first sentence of Section 2.05.

(d)       The Fronting Bank's issuance of each Letter of Credit shall be subject
to Borrower's satisfaction of all conditions precedent to its entitlement to an
advance of proceeds of the Loans.

(e)       Each Letter of Credit shall (i) unless approved by the Administrative
Agent and the Fronting Bank, expire no later than the earlier of (x) fourteen
(14) days prior to the Maturity Date or (y), one (1) year after the date of its
issuance (without regard to any automatic renewal provisions thereof), and (ii)
be in a minimum amount of One Hundred Thousand Dollars ($100,000), or such
lesser amount approved by the Fronting Bank. In no event shall a Letter of
Credit expire later than the first anniversary of the Maturity Date(without
regard to any automatic renewal provisions thereof). Notwithstanding the
foregoing, in the event that, with the approval of the Administrative Agent and
the Fronting Bank, any Letters of Credit are issued and outstanding on the date
that is fourteen (14) days prior to the Maturity Date (or are issued on any day
thereafter prior to the Maturity Date), Borrower shall deliver to Administrative
Agent on such date by wire transfer of immediately available funds a cash
deposit in the amount of such Letters of Credit in accordance with the
provisions of Section 2.17(i). Such funds shall be held by Administrative Agent
in an interest bearing account and applied to repay the drawings in the event of
any drawing under such Letters of Credit on or after the Maturity Date. Such
funds, with any interest earned thereon, will be returned to Borrower (and may
be returned from time to time with respect to any applicable Letter of Credit)
on the earlier of (a) the date that the applicable Letter of Credit or Letters
of Credit expire in accordance with their terms; and (b) the date that the
applicable Letter of Credit or Letters of Credit are cancelled.

 

30

 

--------------------------------------------------------------------------------



(f)        In connection with, and as a further condition to the issuance of,
each Letter of Credit, Borrower shall execute and deliver to the Fronting Bank
an application for the Letter of Credit in such form, and together with such
other documents, opinions and assurances, as the Fronting Bank shall reasonably
require.

(g)       In connection with each Letter of Credit, Borrower hereby covenants to
pay (i) to Administrative Agent, quarterly in arrears (on the first Banking Day
of each calendar quarter following the issuance of such Letter of Credit), a
fee, payable to Administrative Agent for the account of the Banks, computed
daily on the face amount of such Letter of Credit issued and outstanding at a
rate per annum equal to the "Banks' L/C Fee Rate" (as hereinafter defined) and
(ii) to the Fronting Bank, payable quarterly in arrears, a fee, payable to the
Fronting Bank for its own account, computed daily on the amount of such Letter
of Credit issued and outstanding at a rate per annum equal to 0.0125%.
Administrative Agent shall have no responsibility for the collection of the fee
for any Letter of Credit that is payable to the Fronting Bank. For purposes of
this Agreement, the "Banks' L/C Fee Rate" shall mean, provided no Event of
Default has occurred and is continuing, a rate per annum equal to the Applicable
Margin for LIBOR Loans and, in the event an Event of Default has occurred and is
continuing, a rate per annum equal to 3%. It is understood and agreed that the
last installment of the fees provided for in this paragraph (g) with respect to
any particular Letter of Credit shall be due and payable on the first day of the
calendar quarter following the return or cancellation, of such Letter of Credit.

(h)       The Fronting Bank shall promptly notify Administrative Agent of any
drawing under a Letter of Credit issued by such Fronting Bank. The parties
hereto acknowledge and agree that, promptly upon notice from Administrative
Agent of any drawing under a Letter of Credit, each Bank shall, notwithstanding
the existence of a Default or Event of Default or the non-satisfaction of any
conditions precedent to the making of an advance of the Loans, advance proceeds
of its Ratable Loan, in an amount equal to its Pro Rata Share of such drawing,
which advance shall be made to Administrative Agent for disbursement to the
Fronting Bank issuing such Letter of Credit to reimburse the Fronting Bank, for
its own account, for such drawing. Each of the Banks further acknowledges that
its obligation to fund its Pro Rata Share of drawings under Letters of Credit as
aforesaid shall survive the termination of the Commitments or enforcement of
remedies hereunder or under the other Loan Documents. If any Ratable Loan cannot
for any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under any applicable
bankruptcy law with respect to Borrower), then each of the Banks shall purchase
(on the date such Ratable Loan would otherwise have been made) from the Fronting
Bank a participation interest in any unreimbursed drawing in an amount equal to
its Pro Rata Share of such unreimbursed drawing.

(i)        Borrower agrees, upon and during the occurrence of an Event of
Default and at the request of Administrative Agent, (x) to deposit with
Administrative Agent cash collateral in the amount of all the outstanding
Letters of Credit, which cash collateral is hereby pledged and shall be held by
Administrative Agent in an account as security for Borrower's obligations in
connection with the Letters of Credit and (y) to execute and deliver to
Administrative Agent such documents as Administrative Agent requests to confirm
and perfect the assignment of such cash collateral and such account to
Administrative Agent for the benefit of the Banks. Any such cash collateral
deposited with Administrative Agent (together with any

 

31

 

--------------------------------------------------------------------------------



interest thereon) shall be returned immediately to Borrower upon the cure of
such Event of Default.

SECTION 2.18.          Extension Option. Borrower may extend the Maturity Date
two times only for two (2) periods of one (1) year each upon the following terms
and conditions: (i) delivery by Borrower of a written notice to Administrative
Agent (the "Extension Notice") on or before a date that is not more than one
hundred twenty (120) days nor less than one (1) month prior to the then
applicable Maturity Date, which Extension Notice Administrative Agent shall
promptly deliver to the Banks, which Extension Notice shall include a
certification dated as of the date of the Extension Notice signed by a duly
authorized signatory of Borrower, stating, to the best of the certifying party's
knowledge, (x) all representations and warranties contained in this Agreement
and in each of the other Loan Documents are true and correct on and as of the
date of the Extension Notice (except in those cases where such representation or
warranty expressly relates to an earlier date), and (y) no Default or Event of
Default has occurred and is continuing; (ii) no Event of Default shall have
occurred and be continuing both on the date Borrower delivers the Extension
Notice and on the original Maturity Date or on the Maturity Date as so extended,
in the case of the second Extension Notice (in either case, the "Extension
Date"), and (iii) Borrower shall pay to Administrative Agent on or before (x)
the first Extension Date a fee equal to 0.075% of the Total Loan Commitment on
the first Extension Date, and (y) the second Extension Date a fee equal to 0.10%
of the Total Loan Commitment on the second Extension Date, which fees shall be
distributed by Administrative Agent pro rata to each of the Banks based on each
Bank's Pro Rata Share. Borrower's delivery of the Extension Notices shall be
irrevocable.

ARTICLE III

 

YIELD PROTECTION; ILLEGALITY; ETC.

SECTION 3.01.          Additional Costs. Borrower shall pay directly to each
Bank from time to time on demand such amounts as such Bank may reasonably
determine to be necessary to compensate it for any increased costs which such
Bank determines are attributable to its making or maintaining a LIBOR Loan or a
Bid Rate Loan, or its obligation to make or maintain a LIBOR Loan or a Bid Rate
Loan, or its obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder,
or any reduction in any amount receivable by such Bank hereunder in respect of
its LIBOR Loan or Bid Rate Loan(s) or such obligations (such increases in costs
and reductions in amounts receivable being herein called "Additional Costs"), in
each case resulting from any Regulatory Change which:

(1)       changes the basis of taxation of any amounts payable to such Bank
under this Agreement or the Notes in respect of any such LIBOR Loan or Bid Rate
Loan (other than (i) changes in the rate of general corporate, franchise, branch
profit, net income or other income tax imposed on such Bank or its Applicable
Lending Office or (ii) a tax described in Section 10.13); or

(2)       (other than to the extent the LIBOR Reserve Requirement is taken into
account in determining the LIBOR Rate at the commencement of the applicable
Interest Period) imposes or modifies any reserve, special deposit, deposit
insurance or

 

32

 

--------------------------------------------------------------------------------



assessment, minimum capital, capital ratio or similar requirements relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Bank (including any LIBOR Loan or Bid Rate Loan or any
deposits referred to in the definition of "LIBOR Interest Rate" in Section
1.01), or any commitment of such Bank (including such Bank's Loan Commitment
hereunder); or

(3)       imposes any other condition (unrelated to the basis of taxation
referred to in paragraph (1) above) affecting this Agreement or the Notes (or
any of such extensions of credit or liabilities).

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank either
(1) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such Bank
which includes deposits by reference to which the LIBOR Interest Rate is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Bank which includes loans based on the LIBOR Interest
Rate or (2) becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold, then, if such Bank so elects by notice
to Borrower (with a copy to Administrative Agent), the obligation of such Bank
to permit Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such Regulatory Change ceases to be in effect.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

SECTION 3.02.          Limitation on Types of Loans. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of the LIBOR
Interest Rate for any Interest Period:

(1)       Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of "LIBOR Interest Rate" in Section 1.01 are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for the LIBOR Loans or Bid Rate Loans
as provided in this Agreement; or

(2)       a Bank reasonably determines (which determination shall be conclusive)
and promptly notifies Administrative Agent that the relevant rates of interest
referred to in the definition of "LIBOR Interest Rate" in Section 1.01 upon the
basis of which the rate of interest for LIBOR Loans or Bid Rate Loans for such
Interest Period is to be

 

33

 

--------------------------------------------------------------------------------



determined do not adequately cover the cost to such Bank of making or
maintaining such LIBOR Loan or Bid Rate Loan for such Interest Period;

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans or Bid Rate Loans, either (x) prepay the affected LIBOR Loans or Bid Rate
Loans pursuant to Section 3.07 or (y) Convert the affected LIBOR Loans into Base
Rate Loans in accordance with Section 2.12 or convert the rate of interest under
the affected Bid Rate Loans to the rate applicable to Base Rate Loans by
following the same procedures as are applicable for Conversions into Base Rate
Loans set forth in Section 2.12.

SECTION 3.03.          Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Bank or its Applicable
Lending Office to honor its obligation to make or maintain a LIBOR Loan or Bid
Rate Loan hereunder, to allow Elections or Continuations of a LIBOR Loan or to
Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall promptly notify
Administrative Agent and Borrower thereof and such Bank's obligation to make or
maintain a LIBOR Loan or Bid Rate Loan, or to permit Elections of, to Continue,
or to Convert its Base Rate Loan into, a LIBOR Loan shall be suspended (in which
case the provisions of Section 3.04 shall be applicable) until such time as such
Bank may again make and maintain a LIBOR Loan or Bid Rate Loan.

SECTION 3.04.          Treatment of Affected Loans. If the obligations of any
Bank to make or maintain a LIBOR Loan or a Bid Rate Loan, or to permit an
Election of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base
Rate Loan into a LIBOR Loan, are suspended pursuant to Section 3.01 or 3.03
(each LIBOR Loan or Bid Rate Loan so affected being herein called an "Affected
Loan"), such Bank's Affected Loan shall be automatically Converted into a Base
Rate Loan (or, in the case of an Affected Loan that is a Bid Rate Loan, the
interest rate thereon shall be converted to the rate applicable to Base Rate
Loans) on the last day of the then current Interest Period for the Affected Loan
(or, in the case of a Conversion or conversion resulting from Section 3.01 or
3.03, on such earlier date as such Bank may specify to Borrower).

To the extent that such Bank's Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank's Affected Loan shall be applied
instead to its Base Rate Loan (or to its Bid Rate Loan bearing interest at the
converted rate) and such Bank shall have no obligation to Convert its Base Rate
Loan into a LIBOR Loan.

SECTION 3.05.          Certain Compensation. Other than in connection with a
Conversion of an Affected Loan, Borrower shall pay to Administrative Agent for
the account of the applicable Bank, upon the request of such Bank through
Administrative Agent which request includes a calculation of the amount(s) due,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Bank) to compensate it for any loss, cost or expense which such Bank reasonably
determines is attributable to:

 

34

 

--------------------------------------------------------------------------------



(1)       any payment or prepayment of a LIBOR Loan or Bid Rate Loan made by
such Bank, or any Conversion of a LIBOR Loan (or conversion of the rate of
interest on a Bid Rate Loan) made by such Bank, in any such case on a date other
than the last day of an applicable Interest Period, whether by reason of
acceleration or otherwise;

(2)       any failure by Borrower for any reason to Convert a LIBOR Loan or a
Base Rate Loan or to Continue a LIBOR Loan, as the case may be, to be Converted
or Continued by such Bank on the date specified therefor in the relevant notice
under Section 2.14;

(3)       any failure by Borrower to borrow (or to qualify for a borrowing of) a
LIBOR Loan or Bid Rate Loan which would otherwise be made hereunder on the date
specified in the relevant Election notice under Section 2.14 or Bid Rate Quote
acceptance under Section 2.02(e) given or submitted by Borrower; or

(4)       any failure by Borrower to prepay a LIBOR Loan or Bid Rate Loan on the
date specified in a notice of prepayment.

Without limiting the foregoing, such compensation shall include an amount equal
to the present value (using as the discount rate an interest rate equal to the
rate determined under (2) below) of the excess, if any, of (1) the amount of
interest (less the Applicable Margin) which otherwise would have accrued on the
principal amount so paid, prepaid, Converted or Continued (or not Converted,
Continued or borrowed) for the period from the date of such payment, prepayment,
Conversion or Continuation (or failure to Convert, Continue or borrow) to the
last day of the then current applicable Interest Period (or, in the case of a
failure to Convert, Continue or borrow, to the last day of the applicable
Interest Period which would have commenced on the date specified therefor in the
relevant notice) at the applicable rate of interest for the LIBOR Loan or Bid
Rate Loan provided for herein, over (2) the amount of interest (as reasonably
determined by such Bank) based upon the interest rate which such Bank would have
bid in the London interbank market for Dollar deposits, for amounts comparable
to such principal amount and maturities comparable to such period. A
determination of any Bank as to the amounts payable pursuant to this Section
shall be conclusive absent manifest error.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

SECTION 3.06.          Capital Adequacy. If any Bank shall have determined that,
after the date hereof, the adoption of, or any change in, any applicable law,
rule or regulation regarding capital adequacy, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank's
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by

 

35

 

--------------------------------------------------------------------------------



such Bank to be material, then from time to time, within fifteen (15) days after
demand by such Bank (with a copy to Administrative Agent), Borrower shall pay to
such Bank such additional amount or amounts as will compensate such Bank (or its
Parent) for such reduction. A certificate of any Bank claiming compensation
under this Section, setting forth in reasonable detail the basis therefor, shall
be conclusive absent manifest error. The obligations of Borrower under this
Section shall survive the repayment of all amounts due under or in connection
with any of the Loan Documents and the termination of the Loan Commitments in
respect of the period prior to such termination.

SECTION 3.07.          Substitution of Banks. If any Bank (an "Affected Bank")
(i) makes demand upon Borrower for (or if Borrower is otherwise required to pay)
Additional Costs pursuant to Section 3.01, (ii) is unable to make or maintain a
LIBOR Loan or Bid Rate Loan as a result of a condition described in Section
3.03, or clause (2) of Section 3.02 or (iii) has any increased costs as
described in Section 3.06, Borrower may, within ninety (90) days of receipt of
such demand or notice (or the occurrence of such other event causing Borrower to
be required to pay Additional Costs or causing the condition described in
Section 3.03, clause (2) of Section 3.02 or Section 3.06 to be applicable to
occur), as the case may be, give written notice (a "Replacement Notice") to
Administrative Agent and to each Bank of Borrower's intention either (x) to
prepay in full the Affected Bank's Note and to terminate the Affected Bank's
entire Loan Commitment or (y) to replace the Affected Bank with another
financial institution (the "Replacement Bank") designated in such Replacement
Notice. After its replacement, an Affected Bank shall remain entitled to the
benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior
to its replacement.

In the event Borrower opts to give the notice provided for in clause (x) above,
and if the Affected Bank shall not agree within thirty (30) days of its receipt
thereof to waive the payment of the Additional Costs in question or the effect
of the circumstances described in Section 3.03, clause (2) of Section 3.02 or
Section 3.06, then, so long as no Default or Event of Default shall exist,
Borrower may (notwithstanding the provisions of clause (2) of Section 2.16(a))
terminate the Affected Bank's entire Loan Commitment, provided that in
connection therewith it pays to the Affected Bank all outstanding principal and
accrued and unpaid interest under the Affected Bank's Note, together with all
other amounts, if any, due from Borrower to the Affected Bank, including all
amounts properly demanded and unreimbursed under Sections 3.01 and 3.05. After
any termination as provided in this paragraph, an Affected Bank shall remain
entitled to the benefits of Sections 3.01, 3.06, 10.13 and 12.04 in respect of
the period prior to such termination.

In the event Borrower opts to give the notice provided for in clause (y) above,
and if (i) Administrative Agent shall, within thirty (30) days of its receipt of
the Replacement Notice, notify Borrower and each Bank in writing that the
Replacement Bank is reasonably satisfactory to Administrative Agent and (ii) the
Affected Bank shall not, prior to the end of such thirty (30) day period, agree
to waive the payment of the Additional Costs in question or the effect of the
circumstances described in Section 3.03, clause (2) of Section 3.02, or Section
3.06 then the Affected Bank shall, so long as no Default or Event of Default
shall exist, assign its Note and all of its rights and obligations under this
Agreement to the Replacement Bank, and the Replacement Bank shall assume all of
the Affected Bank's rights and obligations, pursuant to an agreement,
substantially in the form of an Assignment and Assumption Agreement, executed by

 

36

 

--------------------------------------------------------------------------------



the Affected Bank and the Replacement Bank. In connection with such assignment
and assumption, the Replacement Bank shall pay to the Affected Bank an amount
equal to the outstanding principal amount under the Affected Bank's Note plus
all interest accrued thereon, plus all other amounts, if any (other than the
Additional Costs in question), then due and payable to the Affected Bank;
provided, however, that prior to or simultaneously with any such assignment and
assumption, Borrower shall have paid to such Affected Bank all amounts properly
demanded and unreimbursed under Sections 3.01 and 3.05. Upon the effective date
of such assignment and assumption, the Replacement Bank shall become a Bank
Party to this Agreement and shall have all the rights and obligations of a Bank
as set forth in such Assignment and Assumption Agreement, and the Affected Bank
shall be released from its obligations hereunder, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this Section, a substitute Note shall be issued to the Replacement
Bank by Borrower, in exchange for the return of the Affected Bank's Note. The
obligations evidenced by such substitute note shall constitute "Obligations" for
all purposes of this Agreement and the other Loan Documents. If the Replacement
Bank is not incorporated under the laws of the United States of America or a
state thereof, it shall, prior to the first date on which interest or fees are
payable hereunder for its account, deliver to Borrower and Administrative Agent
a certification as to exemption from deduction or withholding of any United
States federal income taxes in accordance with Section 10.13. Each Replacement
Bank shall be deemed to have made the representations contained in, and shall be
bound by the provisions of, Section 10.13. After any assignment as provided in
this paragraph, an Affected Bank shall remain entitled to the benefits of
Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior to such
assignment.

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

 

 

 

SECTION 3.08.

Obligation of Banks to Mitigate.

Each Bank agrees that, as promptly as practicable after such Bank has actual
knowledge of the occurrence of an event or the existence of a condition that
would cause such Bank to become an Affected Bank or that would entitle such Bank
to receive payments under Sections 3.01, 3.02, 3.03 or 3.06, it will, to the
extent not inconsistent with any applicable legal or regulatory restrictions,
use reasonable efforts (i) to make, issue, fund, or maintain the Loan Commitment
of such Bank or the affected Loans of such Bank through another lending office
of such Bank, or (ii) take such other measures as such Bank may deem reasonable,
if as a result thereof the circumstances that would cause such Bank to be an
Affected Bank would cease to exist or the additional amounts that would
otherwise be required to be paid to such Bank pursuant to Sections 3.01, 3.02
3.03 or 3.06 would be reduced and if, as determined by such Bank in its sole
discretion, the making, issuing, funding, or maintaining of such Loan Commitment
or Loans through such other lending office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such Loan
Commitment or Loans or would not be otherwise disadvantageous to the interests
of such Bank.

 

37

 

--------------------------------------------------------------------------------



ARTICLE IV

 

CONDITIONS PRECEDENT

SECTION 4.01.          Conditions Precedent to the Loans. The obligations of the
Banks hereunder and the obligation of each Bank to make the Initial Advance are
subject to the condition precedent that Administrative Agent shall have received
on or before the Execution Date (other than with respect to paragraphs (11),
(14) and (18) below, which shall be required by the Closing Date) each of the
following documents, and each of the following requirements shall have been
fulfilled:

(1)       Fees and Expenses. The payment of all fees and expenses owed to or
incurred by Administrative Agent (including, without limitation, the reasonable
fees and expenses of legal counsel);

 

(2)

Note. The Note for each Bank, each duly executed by Borrower;

(3)       Financial Statements. Audited VRT Consolidated Financial Statements as
of and for the year ended December 31, 2006;

(4)       Certificates of Limited Partnership/Trust. A copy of the Certificate
of Limited Partnership for Borrower and a copy of the articles of trust of
General Partner, each certified by the appropriate Secretary of State or
equivalent state official;

(5)       Agreements of Limited Partnership/Bylaws. A copy of the Agreement of
Limited Partnership for Borrower and a copy of the bylaws of General Partner,
including all amendments thereto, each certified by the Secretary or an
Assistant Secretary of General Partner as being in full force and effect on the
Execution Date;

(6)       Good Standing Certificates. A certified copy of a certificate from the
Secretary of State or equivalent state official of the states where Borrower and
General Partner are organized, dated as of the most recent practicable date,
showing the good standing or partnership qualification of (i) Borrower and (ii)
General Partner;

(7)       Foreign Qualification Certificates. A certified copy of a certificate
from the Secretary of State or equivalent state official of the state where
Borrower and General Partner maintain their principal place of business, dated
as of the most recent practicable date, showing the qualification to transact
business in such state as a foreign limited partnership or foreign trust, as the
case may be, for (i) Borrower and (ii) General Partner;

(8)       Resolutions. A copy of a resolution or resolutions adopted by the
Board of Trustees of General Partner, certified by the Secretary or an Assistant
Secretary of General Partner as being in full force and effect on the Execution
Date, authorizing the Loans provided for herein and the execution, delivery and
performance of the Loan Documents to be executed and delivered by General
Partner hereunder on behalf Borrower and itself;

 

38

 

--------------------------------------------------------------------------------



(9)       Incumbency Certificate. A certificate, signed by the Secretary or an
Assistant Secretary of General Partner and dated the Execution Date, as to the
incumbency, and containing the specimen signature or signatures, of the Persons
authorized to execute and deliver the Loan Documents to be executed and
delivered by it and Borrower hereunder;

(10)     Solvency Certificate. A Solvency Certificate, duly executed, from
Borrower;

(11)     Opinion of Counsel for Borrower. Favorable opinions, dated as of the
Closing Date, from counsels for Borrower and General Partner, as to such matters
as Administrative Agent may reasonably request;

(12)     Authorization Letter. The Authorization Letter, duly executed by
Borrower;

 

(13)

Guaranty. The Guaranty duly executed by General Partner;

(14)     Request for Advance. A request for an advance in accordance with
Section 2.05;

(15)     Certificate. The following statements shall be true and Administrative
Agent shall have received a certificate dated as of the Execution Date signed by
a duly authorized signatory of Borrower stating, to the best of the certifying
party's knowledge, the following:

(a)       All representations and warranties contained in this Agreement and in
each of the other Loan Documents are true and correct on and as of the Execution
Date as though made on and as of such date, and

(b)       No Default or Event of Default has occurred and is continuing, or
could result from the transactions contemplated by this Agreement and the other
Loan Documents;

(16)     Compliance Certificate. A certificate of the sort required by paragraph
(3) of Section 6.09;

 

(17)

Insurance. Evidence of the insurance described in Section 5.17;

(18)     Existing Credit Agreement. The Revolving Credit Agreement, dated as of
June 28, 2006, among the Borrower, the Administrative Agent and the banks
parties thereto, as amended by First Amendment to Revolving Credit Agreement,
dated as of November 9, 2006, shall have been amended to conform certain terms
and conditions thereof to the terms and conditions set forth herein.

SECTION 4.02.          Conditions Precedent to Advances After the Initial
Advance. The obligation of each Bank to make any advance of the Loans or issue
any Letter of

 

39

 

--------------------------------------------------------------------------------



Credit subsequent to the Initial Advance shall be subject to satisfaction of the
following conditions precedent:

(1)       No Default or Event of Default shall have occurred and be continuing,
or could result from the transactions contemplated by this Agreement and the
other Loan Documents, as of the date of such advance;

(2)       Each of the representations and warranties of Borrower and General
Partner contained in this Agreement and in each of the other Loan Documents
shall be true and correct as of the date of the advance, except where such
representations and warranties expressly relate to an earlier date; and

(3)       Administrative Agent shall have received a request for an advance in
accordance with Section 2.05.

SECTION 4.03.          Deemed Representations. Each request by Borrower for, and
acceptance by Borrower of, an advance of proceeds of the Loans or the issuance
of any Letter of Credit, shall constitute a representation and warranty by
Borrower and General Partner that, as of both the date of such request and the
date of such advance (1) no Default or Event of Default has occurred and is
continuing, and (2) each of the representations and warranties by Borrower and
General Partner contained in this Agreement and in each of the other Loan
Documents is true and correct in all material respects on and as of such date
with the same effect as if made on and as of such date, except where such
representations and warranties expressly relate to an earlier date. In addition,
the request by Borrower for, and acceptance by Borrower of, the Initial Advance
shall constitute a representation and warranty by Borrower and General Partner
that, as of the Closing Date, each certificate delivered pursuant to Section
4.01 is true and correct.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

Borrower (and General Partner, if expressly included in Sections contained in
this Article) represents and warrants to Administrative Agent and each Bank as
follows:

SECTION 5.01.          Existence. Borrower is a limited partnership duly
organized and existing under the laws of the State of Delaware, with its
principal executive office in the State of New York, and is duly qualified as a
foreign limited partnership, properly licensed, in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns properties or conducts business except where the failure to be so qualified
or to obtain such authority would not constitute a Material Adverse Change. Each
of its Consolidated Businesses is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite authority to conduct its business in each jurisdiction in which it
owns property or conducts business, except where the failure to be so qualified
or to obtain such authority would not constitute a Material Adverse Change.
General Partner is a REIT duly organized and existing under the laws of the
State of Maryland,

 

40

 

--------------------------------------------------------------------------------



with its principal executive office in the State of New York, is duly qualified
as a foreign corporation or trust and properly licensed and in good standing in
each jurisdiction where the failure to qualify or be licensed would constitute a
Material Adverse Change. The common shares of beneficial interest of General
Partner are listed on the New York Stock Exchange.

SECTION 5.02.          Corporate/Partnership Powers. The execution, delivery and
performance of this Agreement and the other Loan Documents required to be
delivered by Borrower and the General Partner hereunder are within Borrower's
partnership authority and the trust power of General Partner, have been duly
authorized by all requisite action, and are not in conflict with the terms of
any organizational instruments of such entity, or any instrument or agreement to
which Borrower or General Partner is a party or by which Borrower, General
Partner or any of their respective assets may be bound or affected.

SECTION 5.03.          Power of Officers. The officers of General Partner
executing the Loan Documents required to be delivered by it on behalf of itself
or Borrower hereunder have been duly elected or appointed and were fully
authorized to execute the same at the time each such Loan Document was executed.

SECTION 5.04.          Power and Authority; No Conflicts; Compliance With Laws.
The execution and delivery of, and the performance of the obligations required
to be performed by Borrower and General Partner under, the Loan Documents do not
and will not (a) violate any provision of, or, except for those which have been
made or obtained, require any filing (other than SEC disclosure filings),
registration, consent or approval under, any Law (including, without limitation,
Regulation U), order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to either of them, except for such
violations, or filings, registrations, consents and approvals which if not done
or obtained would not likely cause a Material Adverse Change to occur, (b)
result in a breach of or constitute a default under or require any consent under
any indenture or loan or credit agreement or any other agreement, lease or
instrument to which either of them may be a party or by which either of them or
their properties may be bound or affected except for consents which have been
obtained or which if not obtained are not likely to cause a Material Adverse
Change to occur, (c) result in, or require, the creation or imposition of any
Lien, upon or with respect to any of its properties now owned or hereafter
acquired which would likely cause a Material Adverse Change to occur, or (d)
cause either of them to be in default under any such Law, order, writ, judgment,
injunction, decree, determination or award or any such indenture, agreement,
lease or instrument which would likely cause a Material Adverse Change to occur;
to the best of their knowledge, Borrower and General Partner are in compliance
with all Laws applicable to them and their properties where the failure to be in
compliance would cause a Material Adverse Change to occur.

SECTION 5.05.          Legally Enforceable Agreements. Each Loan Document is a
legal, valid and binding obligation of Borrower and/or General Partner, as the
case may be, enforceable in accordance with its terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors' rights generally, as well as general
principles of equity.

SECTION 5.06.          Litigation. Except as disclosed in General Partner's SEC
Reports existing as of the date hereof, there are no investigations, actions,
suits or proceedings

 

41

 

--------------------------------------------------------------------------------



pending or, to its knowledge, threatened against Borrower, General Partner or
any of their Affiliates before any court or arbitrator or any Governmental
Authority reasonably likely to (i) have a material effect on Borrower's ability
to repay the Loans, (ii) result in a Material Adverse Change, or (iii) affect
the validity or enforceability of any Loan Document.

SECTION 5.07.          Good Title to Properties. Borrower (directly or
indirectly) and each of its Material Affiliates have good, marketable and legal
title to all of the properties and assets each of them purports to own
(including, without limitation, those reflected in the December 31, 2006
financial statements referred to in Sections 4.01(3) and 5.15 and only with
exceptions which do not materially detract from the value of such property or
assets or the use thereof in Borrower's and such Affiliate's businesses, and
except to the extent that any such properties and assets have been encumbered or
disposed of since the date of such financial statements without violating any of
the covenants contained in Article VII or elsewhere in this Agreement) except
where failure to comply with the foregoing would not likely result in a Material
Adverse Change. Borrower and its Material Affiliates enjoy peaceful and
undisturbed possession of all leased property under leases which are valid and
subsisting and are in full force and effect, except to the extent that the
failure to be so would not likely result in a Material Adverse Change.

SECTION 5.08.          Taxes. Borrower and General Partner have filed all tax
returns (federal, state and local) required to be filed and have paid all taxes,
assessments and governmental charges and levies due and payable without the
imposition of a penalty, including interest and penalties, except to the extent
they are the subject of a Good Faith Contest or where the failure to comply with
the foregoing would not likely result in a Material Adverse Change.

SECTION 5.09.          ERISA. To the knowledge of Borrower, each Plan and
Multiemployer Plan is in compliance in all material respects with its terms and
all applicable provisions of ERISA. Neither a Reportable Event nor a Prohibited
Transaction has occurred with respect to any Plan that, assuming the taxable
period of the transaction expired as of the date hereof, could subject Borrower,
General Partner or any ERISA Affiliate to a tax or penalty imposed under Section
4975 of the Code or Section 502(i) of ERISA in an amount that is in excess of
$250,000; no Reportable Event has occurred with respect to any Plan within the
last six (6) years; no notice of intent to terminate a Plan has been filed nor
has any Plan been terminated within the past five (5) years; neither Borrower
nor General Partner is aware of any circumstances which constitute grounds under
Section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administer, a Plan, nor has the PBGC instituted any such
proceedings; Borrower, General Partner and the ERISA Affiliates have not
incurred any withdrawal liability with respect to a Multiemployer Plan which has
not been completely discharged or which is likely to result in a Material
Adverse Change; Borrower, General Partner and the ERISA Affiliates have met the
minimum funding requirements of Section 412 of the Code and Section 302 of ERISA
of each with respect to the Plans of each and except as disclosed in the VRT
Consolidated Financial Statements there was no Unfunded Current Liability with
respect to any Plan established or maintained by each as of the last day of the
most recent plan year of each Plan; and Borrower, General Partner and the ERISA
Affiliates have not incurred any liability to the PBGC under ERISA (other than
for the payment of premiums under Section 4007 of ERISA). None of the assets of
Borrower or General Partner under this Agreement constitute "plan assets" of any
"employee benefit plan" within the meaning

 

42

 

--------------------------------------------------------------------------------



of ERISA or of any "plan" within the meaning of Section 4975(e)(1) of the Code,
as interpreted by the Internal Revenue Service and the U.S. Department of Labor
in rules, regulations, releases or bulletins or as interpreted under applicable
case law.

SECTION 5.10.          No Default on Outstanding Judgments or Orders. Borrower
and General Partner have satisfied all judgments which are not being appealed
and are not in default with respect to any rule or regulation or any judgment,
order, writ, injunction or decree applicable to Borrower or General Partner, of
any court, arbitrator or federal, state, municipal or other Governmental
Authority, commission, board, bureau, agency or instrumentality, domestic or
foreign, in each case which is likely to result in a Material Adverse Change.

SECTION 5.11.          No Defaults on Other Agreements. Except as disclosed to
the Bank Parties in writing or as disclosed in General Partner's SEC Reports
existing as of the date hereof, neither Borrower nor General Partner, to the
best of their knowledge, is a party to any indenture, loan or credit agreement
or any lease or other agreement or instrument or subject to any partnership,
trust or other restriction which is likely to result in a Material Adverse
Change. To the best of their knowledge, neither Borrower nor General Partner is
in default in any respect in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement or
instrument which is likely to result in a Material Adverse Change.

SECTION 5.12.          Government Regulation. Neither Borrower nor General
Partner is subject to regulation under the Investment Company Act of 1940.

SECTION 5.13.          Environmental Protection. To Borrower's knowledge, except
as disclosed in General Partner's SEC Reports existing as of the date hereof,
none of Borrower's or its Affiliates' properties contains any Hazardous
Materials that, under any Environmental Law currently in effect, (1) would
impose liability on Borrower or General Partner that is likely to result in a
Material Adverse Change, or (2) is likely to result in the imposition of a Lien
on any assets of Borrower, General Partner or any Material Affiliates that is
likely to result in a Material Adverse Change. To Borrower's knowledge, neither
it, General Partner nor any Material Affiliates are in violation of, or subject
to any existing, pending or threatened investigation or proceeding by any
Governmental Authority under any Environmental Law that is likely to result in a
Material Adverse Change.

SECTION 5.14.          Solvency. Borrower and General Partner are, and upon
consummation of the transactions contemplated by this Agreement, the other Loan
Documents and any other documents, instruments or agreements relating thereto,
will be, Solvent.

SECTION 5.15.          Financial Statements. The VRT Consolidated Financial
Statements most recently delivered to the Banks prior to the date of this
Agreement are in all material respects complete and fairly present the financial
condition and results of operations of the subjects thereof as of the dates of
and for the periods covered by such statements, all in accordance with GAAP.
There has been no Material Adverse Change since the date of such most recently
delivered VRT Consolidated Financial Statements.

 

43

 

--------------------------------------------------------------------------------



SECTION 5.16.          Valid Existence of Affiliates. Each Material Affiliate is
an entity duly organized and existing in good standing under the laws of the
jurisdiction of its formation. As to each Material Affiliate, its correct name,
the jurisdiction of its formation, Borrower's direct or indirect percentage of
beneficial interest therein, and the type of business in which it is primarily
engaged, are set forth on EXHIBIT F. Borrower and each of its Material
Affiliates have the power to own their respective properties and to carry on
their respective businesses now being conducted. Each Material Affiliate is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the respective businesses conducted by
it or its respective properties, owned or held under lease, make such
qualification necessary and where the failure to be so qualified would likely
cause a Material Adverse Change.

SECTION 5.17.          Insurance. Borrower and each of its Material Affiliates
has in force paid insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same or a similar business and similarly
situated.

SECTION 5.18.          Accuracy of Information; Full Disclosure. Neither this
Agreement nor any documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of Borrower
to Administrative Agent or any Bank in connection with the negotiation of this
Agreement or the consummation of the transactions contemplated hereby, required
herein to be furnished by or on behalf of Borrower (other than projections which
are made by Borrower in good faith) or certified as being true and correct by or
on behalf of the Borrower to the Administrative Agent or any Bank in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so certified) contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact which Borrower has not disclosed to Administrative Agent and the
Banks in writing or that is not included in General Partner's SEC Reports that
materially affects adversely or, so far as Borrower can now reasonably foresee,
will materially affect adversely the business or financial condition of Borrower
or the ability of Borrower to perform this Agreement and the other Loan
Documents.

SECTION 5.19.          Use of Proceeds. (a) All proceeds of the Loans will be
used by Borrower for any purpose permitted by Law. Neither the making of any
Loan nor the use of the proceeds thereof nor any other extension of credit
hereunder will violate the provisions of Regulations T, U, or X of the Federal
Reserve Board. No Swingline Loan shall be used more than once for the purpose of
refinancing another Swingline Loan, in whole or part.

(b) From time to time, on not less than five (5) Business Days' notice, the
Borrower may request proceeds of the Loans be used to refinance certain secured
mortgage Debt of the Borrower and/or its Subsidiaries, in which event, a portion
of the Loans equal to the amount of the advances made hereunder in connection
with such refinancing, at the Borrower's election, may be secured by an amended
and restated mortgage on the property securing the mortgage to be so refinanced
(a "Refinancing Mortgage") and evidenced by a mortgage note, as

 

44

 

--------------------------------------------------------------------------------



more particularly set forth in Section 2.09 Any such Refinancing Mortgage and
any other agreement, certifications, opinions and other documents will be (i) in
form and substance reasonably acceptable to the Administrative Agent and its
counsel, (ii) be consistent in all respects with the terms of this Agreement,
and (iii) subject to being released or assigned by the Administrative Agent at
the request of the Borrower (it being understood and agreed that the
Administrative Agent and the Banks shall not be required to give any
representations or warranties with respect to any such release or assignment,
including with respect to any aspects of the Debt secured thereby, except that
it is the holder thereof and authorized to execute and deliver the same). In
addition, in connection with each Refinancing Mortgage, the Administrative
Agent, at the request and expense of Borrower, will provide subordination,
non-disturbance and attornment agreements.

SECTION 5.20.          Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or filing of any Refinancing Mortgage with, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of any Loan Document or the consummation of any of the
transactions contemplated thereby other than those that have already been duly
made or obtained and remain in full force and effect, or those which, if not
made or obtained, would not likely result in a Material Adverse Change.

SECTION 5.21.          Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of Borrower and
General Partner is 888 Seventh Avenue, New York, NY 10019.

SECTION 5.22.          REIT Status. General Partner is qualified and General
Partner intends to continue to qualify as a REIT.

SECTION 5.23.          Labor Matters. Except as disclosed on EXHIBIT I, (i) as
of the date hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower, General Partner, or any
ERISA Affiliate and (ii) neither Borrower, General Partner, nor any ERISA
Affiliate has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which would likely result in a
Material Adverse Change.

SECTION 5.24.          Organizational Documents. The documents delivered
pursuant to Section 4.01(4) and (5) constitute, as of the Closing Date, all of
the organizational documents of the Borrower and General Partner. Borrower
represents that it has delivered to Administrative Agent true, correct and
complete copies of each such document. General Partner is the general partner of
the Borrower. General Partner holds (directly or indirectly) not less than
seventy-nine percent (79%) of the ownership interests in Borrower as of the
Execution Date.

 

45

 

--------------------------------------------------------------------------------



ARTICLE VI

 

AFFIRMATIVE COVENANTS

So long as any of the Notes shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank hereunder or
under any other Loan Document, Borrower and General Partner shall each:

SECTION 6.01.          Maintenance of Existence. Preserve and maintain its legal
existence and, if applicable, good standing in its jurisdiction of organization
and, if applicable, qualify and remain qualified as a foreign entity in each
jurisdiction in which such qualification is required, except to the extent that
failure to so qualify would not likely result in a Material Adverse Change.

SECTION 6.02.          Maintenance of Records. Keep adequate records and books
of account, in which entries will be made in accordance with GAAP in all
material respects, except as disclosed in Borrower’s or General Partner’s
financial statements, reflecting all of its financial transactions.

SECTION 6.03.          Maintenance of Insurance. At all times, maintain and keep
in force, and cause each of its Material Affiliates to maintain and keep in
force, insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or a similar business and similarly situated,
which insurance may provide for reasonable deductibiles from coverage thereof.

SECTION 6.04.          Compliance with Laws; Payment of Taxes. Comply in all
material respects with all Laws applicable to it or to any of its properties or
any part thereof, such compliance to include, without limitation, paying before
the same become delinquent all taxes, assessments and governmental charges
imposed upon it or upon any of its property, except to the extent they are the
subject of a Good Faith Contest or the failure to so comply would not cause a
Material Adverse Change.

SECTION 6.05.          Right of Inspection. At any reasonable time and from time
to time upon reasonable notice, permit Administrative Agent or any Bank or any
agent or representative thereof (provided that, at Borrower's request,
Administrative Agent or such Bank, or such representative, must be accompanied
by a representative of Borrower), to examine and make copies and abstracts from
the records and books of account of, and visit the properties of, Borrower and
to discuss the affairs, finances and accounts of Borrower with the independent
accountants of Borrower.

SECTION 6.06.          Compliance With Environmental Laws. Comply in all
material respects with all applicable Environmental Laws and immediately pay or
cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent there is a Good Faith Contest or the failure to
so comply would not likely cause a Material Adverse Change.

 

46

 

--------------------------------------------------------------------------------



SECTION 6.07.          Payment of Costs. Pay all fees and expenses of the
Administrative Agent required for the satisfaction of the conditions of this
Agreement.

SECTION 6.08.          Maintenance of Properties. Do all things reasonably
necessary to maintain, preserve, protect and keep its and its Affiliates'
properties in good repair, working order and condition except where the failure
to do so would not result in a Material Adverse Change.

SECTION 6.09.          Reporting and Miscellaneous Document Requirements.
Furnish to Administrative Agent (which shall promptly distribute to each of the
Banks):

(1)       Annual Financial Statements. As soon as available and in any event
within ninety-five (95) days after the end of each Fiscal Year, the VRT
Consolidated Financial Statements as of the end of and for such Fiscal Year,
audited by Borrower's Accountants;

(2)       Quarterly Financial Statements. As soon as available and in any event
within fifty (50) days after the end of each calendar quarter (other than the
last quarter of the Fiscal Year), the unaudited VRT Consolidated Financial
Statements as of the end of and for such calendar quarter, reviewed by
Borrower's Accountants;

(3)       Certificate of No Default and Financial Compliance. Within fifty (50)
days after the end of each of the first three quarters of each Fiscal Year and
within ninety-five (95) days after the end of each Fiscal Year, a certificate of
the chief financial officer or treasurer of General Partner (a) stating that, to
the best of his or her knowledge, no Default or Event of Default has occurred
and is continuing, or if a Default or Event of Default has occurred and is
continuing, specifying the nature thereof and the action which is proposed to be
taken with respect thereto; (b) stating that the covenants contained in Article
VIII have been complied with (or specifying those that have not been complied
with) and including computations demonstrating such compliance (or
non-compliance); (c) setting forth all items comprising Total Outstanding
Indebtedness (including amount, maturity, interest rate and amortization
requirements), Capitalization Value, Secured Indebtedness, Combined EBITDA,
Unencumbered Combined EBITDA, Interest Expense, Unsecured Interest Expense and
Unsecured Indebtedness; and (d) only at the end of each Fiscal Year, an estimate
of Borrower's taxable income;

(4)       Certificate of Borrower's Accountants. Within ninety-five (95) days
after the end of each Fiscal Year, a report with respect thereto of Borrower's
Accountants, which report shall be unqualified, except as provided in the second
sentence of this clause (4), and shall state that such financial statements
fairly present the consolidated financial position of each of the Borrower and
its Subsidiaries as at the dates indicated and the consolidated results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes which shall
have been disclosed in the notes to the financial statements). In the event that
such report is qualified, a copy of the Borrower's Accountants' communications
with those charged with governance or any similar report delivered to the
General Partner or to any officer or employee thereof by Borrower's Accountants
in connection with such

 

47

 

--------------------------------------------------------------------------------



financial statements (which letter or report shall be subject to the
confidentiality limitations set forth herein), as well as a statement of
Borrower's Accountants to the effect that in connection with their audit,
nothing came to their attention that caused them to believe that the Borrower
failed to comply with the terms, covenants, provisions or conditions of Article
VIII, insofar as they relate to financial and accounting matters.

(5)       Notice of Litigation. Promptly after the commencement and knowledge
thereof, notice of all actions, suits, and proceedings before any court or
arbitrator, affecting Borrower or General Partner which, if determined adversely
to Borrower or General Partner is likely to result in a Material Adverse Change
and which would be required to be reported in Borrower's or General Partner's
SEC Reports;

(6)       Notice of ERISA Events. Promptly after the occurrence thereof, notice
of any action or event described in clauses (c), (d) or (f) of Section 9.01(7);

(7)       Notices of Defaults and Events of Default. As soon as possible and in
any event within ten (10) days after Borrower becomes aware of the occurrence of
a material Default or any Event of Default a written notice setting forth the
details of such Default or Event of Default and the action which is proposed to
be taken with respect thereto;

(8)       Sales or Acquisitions of Assets. Promptly after the occurrence
thereof, written notice of any Disposition or acquisition of an individual asset
(other than acquisitions or Dispositions of investments such as certificates of
deposit, Treasury securities and money market deposits in the ordinary course of
Borrower's cash management) in excess of Five Hundred Million Dollars
($500,000,000) and, in the case of any acquisition of such an asset, within ten
(10) Banking Days after Administrative Agent's request, copies of the agreements
governing the acquisition and historical financial information and Borrower's
projections with respect to the property acquired;

(9)       Material Adverse Change. As soon as is practicable and in any event
within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change and which would be required to be reported in General Partner's SEC
Reports, written notice thereof;

(10)     Bankruptcy of Tenants. Promptly after becoming aware of the same,
written notice of the bankruptcy, insolvency or cessation of operations of any
tenant in any Real Property Asset of Borrower or in which Borrower has an
interest to which four percent (4%) or more of aggregate annual minimum rent
payable to Borrower directly or through its Consolidated Businesses or UJVs is
attributable;

(11)     Offices. Thirty (30) days' prior written notice of any change in the
principal executive office of Borrower;

(12)     Environmental and Other Notices. As soon as possible and in any event
within thirty (30) days after receipt, copies of all Environmental Notices
received by Borrower which are not received in the ordinary course of business
and which relate to a previously undisclosed situation which is likely to result
in a Material Adverse Change;

 

48

 

--------------------------------------------------------------------------------



(13)     Insurance Coverage. Promptly, such information concerning Borrower's
insurance coverage as Administrative Agent may reasonably request;

(14)     Proxy Statements. Etc. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports which Borrower
or General Partner sends to its respective shareholders, and copies of all
regular, periodic and special reports, and all registration statements, which
Borrower or General Partner files with the SEC or any Governmental Authority
which may be substituted therefor, or with any national securities exchange;

(15)     Rent Rolls. If reasonably requested by the Administrative Agent, a rent
roll, tenant sales report and operating statement for each Consolidated Business
that is a Real Property Business or indirectly owned in whole or in part by
Borrower;

(16)     Capital Expenditures. If reasonably requested by the Administrative
Agent, a schedule of such Fiscal Year's capital expenditures and a budget for
the next Fiscal Year's planned capital expenditures for each Consolidated
Business that is a Real Property Business;

(17)     Change in Borrower's Credit Rating. Within two (2) Banking Days after
Borrower's receipt of notice of any change in Borrower's Credit Rating, written
notice of such change; and

(18)     General Information. Promptly, such other information respecting the
condition or operations, financial or otherwise, of Borrower or any properties
of Borrower as Administrative Agent or any Bank may from time to time reasonably
request.

 

 

SECTION 6.10.

Intentionally Omitted.(a)

SECTION 6.11.          General Partner Status.(1)        General Partner shall
at all times (i) cause its common shares to be listed for trading on the New
York Stock Exchange, and (ii) maintain its status as a self-directed and
self-administered REIT.

 

ARTICLE VII

 

NEGATIVE COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank hereunder or under any other Loan Document, Borrower and General
Partner shall each not do any or all of the following:

SECTION 7.01.          Mergers, Etc.Without the Required Banks' consent (which
shall not be unreasonably withheld) merge or consolidate with (except where
Borrower or General Partner is the surviving entity, or in a transaction of
which the purpose is to redomesticate such entity in another United States
jurisdiction, and no Default or Event of

 

49

 

--------------------------------------------------------------------------------



Default has occurred and is continuing), or sell, assign, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) or
enter into any agreement to do any of the foregoing. Without the Required Banks'
consent (which shall not be unreasonably withheld) neither Borrower nor General
Partner shall liquidate, wind up or dissolve (or suffer any liquidation or
dissolution) or discontinue its business.

 

SECTION 7.02.

Intentionally Omitted

 

 

SECTION 7.03.

Amendments to Organizational Documents.

(a)       Amend Borrower's agreement of limited partnership or other
organizational documents in any manner that would result in a Material Adverse
Change without the Required Banks' consent, which consent shall not be
unreasonably withheld. Without limitation of the foregoing, no Person shall be
admitted as a general partner of the Borrower other than General Partner.

(b)       Amend General Partner's articles of incorporation, bylaws, or other
organizational documents in any manner that would result in a Material Adverse
Change without the Required Banks' consent, which consent shall not be
unreasonably withheld.

(c)       Make any "in-kind" transfer of any of Borrower's property or assets to
any of Borrower's constituent partners if such transfer would result in an Event
of Default without the Required Banks' consent, which consent shall not be
unreasonably withheld.

 

ARTICLE VIII

 

FINANCIAL COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank under this Agreement or under any other Loan Document, Borrower shall
not permit or suffer:

SECTION 8.01.          Equity Value. At any time, Equity Value to be less than
Three Billion Dollars ($3,000,000,000).

SECTION 8.02.           Ratio of Total Outstanding Indebtedness to
Capitalization Value. At any time, Total Outstanding Indebtedness to exceed
sixty percent (60%) of Capitalization Value; provided, however, with respect to
any fiscal quarter in which Borrower or any of its Consolidated Businesses or
UJVs have acquired Real Property Assets, the ratio of Total Outstanding
Indebtedness to Capitalization Value as of the end of such fiscal quarter and
the next succeeding fiscal quarter may increase to 65%, provided such ratio does
not exceed 60% as of the end of the fiscal quarter immediately thereafter.

 

SECTION 8.03.

Intentionally Omitted

 

50

 

--------------------------------------------------------------------------------



SECTION 8.04.          Ratio of Combined EBITDA to Fixed Charges. The ratio of
Combined EBITDA to Fixed Charges, each measured as of the most recently ended
calendar quarter, to be less than 1.40 to 1.00.

SECTION 8.05.          Ratio of Unencumbered Combined EBITDA to Unsecured
Interest Expense. The ratio of Unencumbered Combined EBITDA to Unsecured
Interest Expense, each measured as of the most recently ended calendar quarter,
to be less than 1.50 to 1.00.

SECTION 8.06.          Ratio of Unsecured Indebtedness to Capitalization Value
of Unencumbered Assets. At any time, Unsecured Indebtedness to exceed sixty
percent (60%) of Capitalization Value of Unencumbered Assets; provided, however,
with respect to any fiscal quarter in which Borrower or any of its Consolidated
Businesses or UJVs have acquired Real Property Assets, the ratio of Unsecured
Indebtedness to Capitalization Value of Unencumbered Assets for such fiscal
quarter and the next succeeding fiscal quarter may increase to 65%, provided
such ratio does not exceed 60% as of the end of the fiscal quarter immediately
thereafter.

SECTION 8.07.          Ratio of Secured Indebtedness to Capitalization Value.
The ratio of Secured Indebtedness to Capitalization Value, each measured as of
the most recently ended calendar quarter, to exceed 50%.

SECTION 8.08.          Debt of the General Partner. Notwithstanding anything
contained herein to the contrary, any Debt of the General Partner shall be
deemed to be Debt of the Borrower (provided that the same shall be without
duplication), for purposes of calculating the financial covenants set forth in
this Article VIII.

ARTICLE IX

 

EVENTS OF DEFAULT

SECTION 9.01.          Events of Default. Any of the following events shall be
an "Event of Default":

(1)       If Borrower shall fail to pay the principal of any Notes as and when
due; or fail to pay interest accruing on any Notes as and when due and such
failure to pay shall continue unremedied for five (5) days after the due date of
such amount; or fail to pay any fee or any other amount due under this Agreement
or any other Loan Document as and when due and such failure to pay shall
continue unremedied for five (5) days after notice by Administrative Agent of
such failure to pay;

(2)       If any representation or warranty made or deemed made by Borrower or
General Partner in this Agreement or in any other Loan Document or which is
contained in any certificate, document, opinion, financial or other statement
furnished at any time under or in connection with a Loan Document shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made;

 

51

 

--------------------------------------------------------------------------------



(3)       If Borrower shall fail (a) to perform or observe any term, covenant or
agreement contained in Section 6.11, Article VII or Article VIII; or (b) to
perform or observe any term, covenant or agreement contained in this Agreement
(other than obligations specifically referred to elsewhere in this Section 9.01)
and such failure shall remain unremedied for thirty (30) consecutive calendar
days after notice thereof; provided, however, that if any such default under
clause (b) above cannot by its nature be cured within such thirty (30) day grace
period and so long as Borrower shall have commenced cure within such thirty (30)
day grace period and shall, at all times thereafter, diligently prosecute the
same to completion, Borrower shall have an additional period to cure such
default; provided, however, that, in no event, is the foregoing intended to
effect an extension of the Maturity Date;

(4)       If Borrower or General Partner shall fail (a) to pay any recourse Debt
(other than the payment obligations described in paragraph (1) of this Section
9.01 or obligations that are recourse to Borrower or General Partner solely for
fraud, misappropriation, environmental liability and other normal and customary
bad-act carveouts to nonrecourse obligations) in an amount equal to or greater
than Fifty Million Dollars ($50,000,000) when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) after the
expiration of any applicable grace period, or (b) to perform or observe any
material term, covenant, or condition under any agreement or instrument relating
to any such Debt, when required to be performed or observed, if the effect of
such failure to perform or observe is to accelerate, or to permit the
acceleration of, after the giving of notice or the lapse of time, or both (other
than in cases where, in the judgment of the Required Banks, meaningful
discussions likely to result in (i) a waiver or cure of the failure to perform
or observe, or (ii) otherwise averting such acceleration are in progress between
Borrower and the obligee of such Debt), the maturity of such Debt, or any such
Debt shall be declared to be due and payable, or required to be prepaid (other
than by a regularly scheduled or otherwise required prepayment), prior to the
stated maturity thereof;

(5)       If either Borrower or General Partner shall (a) generally not, or be
unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; (b) make an assignment for the benefit of creditors, petition
or apply to any tribunal for the appointment of a custodian, receiver or trustee
for it or a substantial part of its assets; (c) commence any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; (d) have had any such petition or application filed or any such
proceeding shall have been commenced, against it, in which an adjudication or
appointment is made or order for relief is entered, or which petition,
application or proceeding remains undismissed or unstayed for a period of sixty
(60) days or more; (e) be the subject of any proceeding under which all or a
substantial part of its assets may be subject to seizure, forfeiture or
divestiture by any governmental entity; (f) by any act or omission indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (g) suffer any such
custodianship, receivership or trusteeship for all or any substantial part of
its property, to continue undischarged for a period of sixty (60) days or more;

 

52

 

--------------------------------------------------------------------------------



(6)       If one or more judgments, decrees or orders for the payment of money
in excess of Fifty Million Dollars ($50,000,000) in the aggregate shall be
rendered against Borrower or General Partner, and such judgments, decrees or
orders shall continue unsatisfied and in effect for a period of thirty (30)
consecutive days without being vacated, discharged, satisfied or stayed or
bonded pending appeal;

(7)       If any of the following events shall occur or exist with respect to
any Plan: (a) any Prohibited Transaction; (b) any Reportable Event; (c) the
filing under Section 4041 of ERISA of a notice of intent to terminate any Plan
or the termination of any Plan; (d) receipt of notice of an application by the
PBGC to institute proceedings under Section 4042 of ERISA for the termination
of, or for the appointment of a trustee to administer, any Plan, or the
institution by the PBGC of any such proceedings; (e) complete or partial
withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan or the
reorganization, insolvency, or termination of any Multiemployer Plan; or (f) a
condition exists which gives rise to imposition of a lien under Section 412(n)
or (f) of the Code on Borrower, General Partner or any ERISA Affiliate, and in
each case above, if either (1) such event or conditions, if any, result in
Borrower, General Partner or any ERISA Affiliate being subject to any tax,
penalty or other liability to a Plan, Multiemployer Plan, the PBGC or otherwise
(or any combination thereof), or a lien described in clause (f) which in the
aggregate exceeds or may exceed Twenty Million Dollars ($20,000,000), and the
same continues unremedied or unpaid for a period of forty-five (45) consecutive
days or (2) such event or conditions, if any, is likely to result in Borrower,
General Partner or any ERISA Affiliate being subject to any tax, penalty or
other liability to a Plan, Multiemployer Plan, the PBGC or otherwise (or any
combination thereof), or a lien described in clause (f) which in the aggregate
exceeds or may exceed Twenty Million Dollars ($20,000,000);

(8)       If at any time assets of the Borrower or General Partner constitute
Plan assets for ERISA purposes (within the meaning of C.F.R. § 2510.3-101); or

(9)       A default beyond applicable notice and grace periods (if any) under
any of the other Loan Documents.

SECTION 9.02.          Remedies. If any Event of Default shall occur and be
continuing, Administrative Agent shall, upon request of the Required Banks, by
notice to Borrower, (1) terminate the Loan Commitments, whereupon the Loan
Commitments shall terminate and the Banks shall have no further obligation to
extend credit hereunder; and/or (2) declare the unpaid balance of the Notes, all
interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such balance, all such interest, and all
such amounts due under this Agreement shall become and be forthwith due and
payable, without presentment, demand, protest, or further notice of any kind,
all of which are hereby expressly waived by Borrower; and/or (3) exercise any
remedies provided in any of the Loan Documents or by law; provided, however,
that upon the occurrence of any Event of Default specified in Section 9.01(5),
the Loan Commitments shall automatically terminate (and the Banks shall have no
further obligation to extend credit hereunder) and the unpaid balance of the
Notes, all interest thereon, and all other amounts payable under this Agreement
shall

 

53

 

--------------------------------------------------------------------------------



automatically be and become forthwith due and payable, without presentment,
demand, protest, or further notice of any kind, all of which are hereby
expressly waived by Borrower.

 

ARTICLE X

 

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

SECTION 10.01.        Appointment, Powers and Immunities of Administrative
Agent. Each Bank hereby irrevocably appoints and authorizes Administrative Agent
to act as its agent hereunder and under any other Loan Document with such powers
as are specifically delegated to Administrative Agent by the terms of this
Agreement and any other Loan Document, together with such other powers as are
reasonably incidental thereto. Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and any
other Loan Document or required by law, and shall not by reason of this
Agreement be a fiduciary or trustee for any Bank except to the extent that
Administrative Agent acts as an agent with respect to the receipt or payment of
funds (nor shall Administrative Agent have any fiduciary duty to Borrower nor
shall any Bank have any fiduciary duty to Borrower or to any other Bank).
Administrative Agent shall not be responsible to the Banks for any recitals,
statements, representations or warranties made by Borrower or any officer,
partner or official of Borrower or any other Person contained in this Agreement
or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for the perfection or priority of any Lien
securing the Obligations or for any failure by Borrower to perform any of its
obligations hereunder or thereunder. Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable or responsible for any action taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith, except for its or their own gross negligence or willful misconduct.
Borrower shall pay any fee agreed to by Borrower and Administrative Agent with
respect to Administrative Agent's services hereunder. Notwithstanding anything
to the contrary contained in this Agreement, Administrative Agent agrees with
the Banks that Administrative Agent shall perform its obligations under this
Agreement in good faith according to the same standard of care as that
customarily exercised by it in administering its own revolving credit loans.

SECTION 10.02.        Reliance by Administrative Agent. Administrative Agent
shall be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent.
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof and shall not be required to deal with any Person
who has acquired a participation in any Loan or participation from a Bank. As to
any matters not

 

54

 

--------------------------------------------------------------------------------



expressly provided for by this Agreement or any other Loan Document,
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by the
Required Banks, and such instructions of the Required Banks and any action taken
or failure to act pursuant thereto shall be binding on all of the Banks and any
other holder of all or any portion of any Loan or participation.

SECTION 10.03.        Defaults. Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or Event of Default (other than an
Event of Default pursuant to Section 9.01(1)) unless Administrative Agent has
received notice from a Bank or Borrower specifying such Default or Event of
Default and stating that such notice is a "Notice of Default." In the event that
Administrative Agent receives such a notice of the occurrence of a Default or
Event of Default, Administrative Agent shall give prompt notice thereof to the
Banks. Administrative Agent, following consultation with the Banks, shall
(subject to Section 10.07 and Section 12.02) take such action with respect to
such Default or Event of Default which is continuing as shall be directed by the
Required Banks; provided that, unless and until Administrative Agent shall have
received such directions, Administrative Agent may take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable in the best interest of the Banks; and provided further
that Administrative Agent shall not send a notice of Default, Event of Default
or acceleration to Borrower without the approval of the Required Banks. In no
event shall Administrative Agent be required to take any such action which it
determines to be contrary to law.

SECTION 10.04.        Rights of Agent as a Bank. With respect to its Loan
Commitment and the Loan provided by it, each Person serving as an Agent in its
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise the same as though it were not acting as such
Agent, and the term any "Bank" or "Banks" shall include each Person serving as
an Agent in its capacity as a Bank. Each Person serving as an Agent and its
Affiliates may (without having to account therefor to any Bank) accept deposits
from, lend money to (on a secured or unsecured basis), and generally engage in
any kind of banking, trust or other business with, Borrower (and any Affiliates
of Borrower) as if it were not acting as such Agent.

SECTION 10.05.        Indemnification of Agents. Each Bank agrees to indemnify
each Agent (to the extent not reimbursed under Section 12.04 or under the
applicable provisions of any other Loan Document, but without limiting the
obligations of Borrower under Section 12.04 or such provisions), for its Pro
Rata Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of this Agreement, any other Loan
Document or any other documents contemplated by or referred to herein or the
transactions contemplated hereby or thereby (including, without limitation, the
costs and expenses which Borrower is obligated to pay under Section 12.04) or
under the applicable provisions of any other Loan Document or the enforcement of
any of the terms hereof or thereof or of any such other documents or
instruments; provided that no Bank shall be liable for (1) any of the foregoing
to the extent they arise from the gross negligence or willful misconduct of the
party to be indemnified, (2) any loss of principal or interest with respect to
the Loan of any Person serving as an Agent or (3) any loss suffered by

 

55

 

--------------------------------------------------------------------------------



such Agent in connection with a swap or other interest rate hedging arrangement
entered into with Borrower.

SECTION 10.06.        Non-Reliance on Agents and Other Banks. Each Bank agrees
that it has, independently and without reliance on any Agent or any other Bank,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis of Borrower and the decision to enter into this
Agreement and that it will, independently and without reliance upon any Agent or
any other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any other Loan Document.
Each Agent shall not be required to keep itself informed as to the performance
or observance by Borrower of this Agreement or any other Loan Document or any
other document referred to or provided for herein or therein or to inspect the
properties or books of Borrower. Except for notices, reports and other documents
and information expressly required to be furnished to the Banks by any Agent
hereunder, each Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the affairs, financial
condition or business of Borrower (or any Affiliate of Borrower) which may come
into the possession of such Agent or any of its Affiliates. Each Agent shall not
be required to file this Agreement, any other Loan Document or any document or
instrument referred to herein or therein for record, or give notice of this
Agreement, any other Loan Document or any document or instrument referred to
herein or therein, to anyone.

SECTION 10.07.        Failure of Administrative Agent to Act. Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Banks under Section 10.05 in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.

SECTION 10.08.        Resignation or Removal of Administrative Agent.
Administrative Agent shall have the right to resign at any time. Administrative
Agent may be removed at any time with cause by the Required Banks, provided that
Borrower and the other Banks shall be promptly notified in writing thereof. Upon
any such removal or resignation, the Required Banks shall have the right to
appoint a successor Administrative Agent which successor Administrative Agent,
so long as it is reasonably acceptable both to the Required Banks and, provided
that no Default or Event of Default shall then have occurred and be continuing,
the Borrower, shall be that Bank then having the greatest Loan Commitment. If no
successor Administrative Agent shall have been so appointed by the Required
Banks and shall have accepted such appointment within thirty (30) days after the
Required Banks' removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be one of the Banks. The Required Banks or the
retiring Administrative Agent, as the case may be, shall upon the appointment of
a successor Administrative Agent promptly so notify in writing Borrower and the
other Banks. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties

 

56

 

--------------------------------------------------------------------------------



and obligations hereunder. The rights and duties of Administrative Agent to be
vested in any successor Administrative Agent shall include, without limitation,
the rights and duties as Swingline Lender. After any retiring Administrative
Agent's removal hereunder as Administrative Agent, the provisions of this
Article X shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

SECTION 10.09.        Amendments Concerning Agency Function. Notwithstanding
anything to the contrary contained in this Agreement, Administrative Agent shall
not be bound by any waiver, amendment, supplement or modification of this
Agreement or any other Loan Document which affects its duties, rights, and/or
function hereunder or thereunder unless it shall have given its prior written
consent thereto.

SECTION 10.10.        Liability of Administrative Agent. Administrative Agent
shall not have any liabilities or responsibilities to Borrower on account of the
failure of any Bank to perform its obligations hereunder or to any Bank on
account of the failure of Borrower to perform its obligations hereunder or under
any other Loan Document.

SECTION 10.11.        Transfer of Agency Function. Without the consent of
Borrower or any Bank, Administrative Agent may at any time or from time to time
transfer its functions as Administrative Agent hereunder to any of its offices
wherever located in the United States, provided that Administrative Agent shall
promptly notify in writing Borrower and the Banks thereof.

SECTION 10.12.        Non-Receipt of Funds by Administrative Agent. Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the "Payor") prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
Borrower is to make payment to Administrative Agent, as the case may be (either
such payment being a "Required Payment"), which notice shall be effective upon
receipt, that the Payor will not make the Required Payment in full to
Administrative Agent, Administrative Agent may assume that the Required Payment
has been made in full to Administrative Agent on such date, and Administrative
Agent in its sole discretion may, but shall not be obligated to, in reliance
upon such assumption, make the amount thereof available to the intended
recipient on such date. If and to the extent the Payor shall not have in fact so
made the Required Payment in full to Administrative Agent, the recipient of such
payment shall repay to Administrative Agent forthwith on demand such amount made
available to it together with interest thereon, for each day from the date such
amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount, at the customary rate set by
Administrative Agent for the correction of errors among Banks for three (3)
Banking Days and thereafter at the Base Rate.

SECTION 10.13.        Withholding Taxes. Each Bank represents at all times
during the term of this Agreement that it is entitled to receive any payments to
be made to it hereunder without the withholding of any tax and will furnish to
Administrative Agent and Borrower such forms, certifications, statements and
other documents as Administrative Agent or Borrower may request from time to
time to evidence such Bank's exemption from the withholding of any tax imposed
by any jurisdiction or to enable Administrative Agent or

 

57

 

--------------------------------------------------------------------------------



Borrower to comply with any applicable Laws or regulations relating thereto.
Without limiting the effect of the foregoing, if any Bank is not created or
organized under the laws of the United States of America or any state thereof,
such Bank will furnish to Administrative Agent and Borrower Form W-8ECI or Form
W-8BEN of the United States Internal Revenue Service; or such other forms,
certifications, statements or documents, duly executed and completed by such
Bank as evidence of such Bank's complete exemption from the withholding of
United States tax with respect thereto. Administrative Agent shall not be
obligated to make any payments hereunder to such Bank in respect of any Loan or
participation or such Bank's Loan Commitment or obligation to purchase
participations until such Bank shall have furnished to Administrative Agent and
Borrower the requested form, certification, statement or document.

SECTION 10.14.        Pro Rata Treatment. Except to the extent otherwise
provided, (1) each advance of proceeds of the Ratable Loans shall be made by the
Banks, (2) each reduction of the amount of the Total Loan Commitment under
Section 2.16 shall be applied to the Loan Commitments of the Banks and (3) each
payment of the facility fee accruing under Section 2.08 shall be made for the
account of the Banks, ratably according to the amounts of their respective Loan
Commitments.

SECTION 10.15.        Sharing of Payments Among Banks. If a Bank shall obtain
payment of any principal of or interest on any Loan made by it through the
exercise of any right of setoff, banker's lien or counterclaim, or by any other
means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks participations
in the Loans made by the other Banks in such amounts, and/or make such other
adjustments from time to time as shall be equitable to the end that all the
Banks shall share ratably the benefit of such payment. To such end the Banks
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. Borrower agrees that any Bank so purchasing a participation in the
Loans made by other Banks may exercise all rights of setoff, banker's lien,
counterclaim or similar rights with respect to such participation. Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness of Borrower.

SECTION 10.16.        Possession of Documents. Each Bank shall keep possession
of its own Note. Administrative Agent shall hold all the other Loan Documents
and related documents in its possession and maintain separate records and
accounts with respect thereto, and shall permit the Banks and their
representatives access at all reasonable times to inspect such Loan Documents,
related documents, records and accounts.

SECTION 10.17.        Syndication Agents and Documentation Agents. The Banks
serving as Syndication Agents, Documentation Agents, Managing Agents or
Co-Agents shall have no duties or obligations in such capacities.

 

58

 

--------------------------------------------------------------------------------



ARTICLE XI

 

NATURE OF OBLIGATIONS

SECTION 11.01.        Absolute and Unconditional Obligations. Borrower and
General Partner acknowledge and agree that their obligations and liabilities
under this Agreement and under the other Loan Documents shall be absolute and
unconditional irrespective of (1) any lack of validity or enforceability of any
of the Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower, General Partner or any other Person in respect of the Obligations.

The obligations and liabilities of Borrower and General Partner under this
Agreement and the other Loan Documents shall not be conditioned or contingent
upon the pursuit by any Bank or any other Person at any time of any right or
remedy against Borrower, General Partner or any other Person which may be or
become liable in respect of all or any part of the Obligations or against any
collateral or security or guarantee therefor or right of setoff with respect
thereto.

SECTION 11.02.        Non-Recourse to VRT Principals. This Agreement and the
obligations hereunder and under the other Loan Documents are fully recourse to
Borrower and General Partner. Notwithstanding anything to the contrary contained
in this Agreement, in any of the other Loan Documents, or in any other
instruments, certificates, documents or agreements executed in connection with
the Loans (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the "Relevant Documents"), no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of the VRT Principals, and each
Bank expressly waives and releases, on behalf of itself and its successors and
assigns, all right to assert any liability whatsoever under or with respect to
the Relevant Documents against, or to satisfy any claim or obligation arising
thereunder against, any of the VRT Principals or out of any assets of the VRT
Principals, provided, however, that nothing in this Section shall be deemed to
(1) release Borrower or General Partner from any liability pursuant to, or from
any of its respective obligations under, the Relevant Documents, or from
liability for its fraudulent actions or fraudulent omissions; (2) release any
VRT Principals from personal liability arising outside of the terms of this
Agreement for its, his or her own fraudulent actions, fraudulent omissions,
misappropriation of funds, rents or insurance proceeds, gross negligence or
willful misconduct; (3) constitute a waiver of any obligation evidenced or
secured by, or contained in, the Relevant Documents or affect in any way the
validity or enforceability of the Relevant Documents; or (4) limit the right of
Administrative Agent and/or the Banks to proceed against or realize upon any
collateral hereafter given for the Loans or any and all of the assets of
Borrower or General Partner (notwithstanding the fact that the VRT Principals
have an ownership interest in Borrower or General Partner and, thereby, an
interest in the assets of Borrower or General Partner) or to name Borrower or
General Partner as a party defendant in, and to enforce against any collateral
hereafter given for the

 

59

 

--------------------------------------------------------------------------------



Loans and/or assets of Borrower or General Partner any judgment obtained by
Administrative Agent and/or the Banks with respect to, any action or suit under
the Relevant Documents so long as no judgment shall be taken or shall be
enforced against any of the VRT Principals or their assets.

 

ARTICLE XII

 

MISCELLANEOUS

SECTION 12.01.        Binding Effect of Request for Advance. Borrower agrees
that, by its acceptance of any advance of proceeds of the Loans under this
Agreement or the issuance of any Letter of Credit, it shall be bound in all
respects by the request for advance or Letter of Credit submitted on its behalf
in connection therewith with the same force and effect as if Borrower had itself
executed and submitted the request for advance or Letter of Credit and whether
or not the request for advance is executed and/or submitted by an authorized
person.

SECTION 12.02.        Amendments and Waivers. No amendment or material waiver of
any provision of this Agreement or any other Loan Document nor consent to any
material departure by Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Banks and, solely for
purposes of its acknowledgment thereof, Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given, provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Banks do any of the
following (except as provided in the immediately succeeding proviso): (1) reduce
the principal of, or interest on, the Notes or any fees due hereunder or any
other amount due hereunder or under any other Loan Document; (2) postpone any
date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts due hereunder or under any other Loan Document; (3) change
the definition of Required Banks; (4) amend this Section 12.02 or any other
provision requiring the consent of all the Banks; (5) waive any default in
payment under paragraph (1) of Section 9.01 or any default under paragraph (5)
of Section 9.01; (6) increase or decrease any Loan Commitment of any Bank
(except changes in Loan Commitments pursuant to Section 2.16); (7) release the
Guaranty; (8) permit the expiration date of any Letter of Credit to be after the
Maturity Date (except as provided in Section 2.17(e)); or (9) permit the
assignment or transfer by the Borrower or the General Partner of any of its
rights or obligations hereunder or under any other Loan Document(except in a
transaction permitted pursuant to Section 7.01); and provided further, that (A)
an amendment, waiver or consent relating to Bid Rate Loans shall only be binding
if in writing and signed by the affected Bank or Designated Lender and (B) an
amendment, waiver or consent relating to the Swingline Loans shall only be
binding if in writing and signed by the Swingline Lender. Any advance of
proceeds of the Loans made prior to or without the fulfillment by Borrower of
all of the conditions precedent thereto, whether or not known to Administrative
Agent and the Banks, shall not constitute a waiver of the requirement that all
conditions, including the non-performed conditions, shall be required with
respect to all future advances. No failure on the part of Administrative Agent
or any Bank to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof or preclude any other or further exercise thereof or
the exercise of any other right. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law. All communications from

 

60

 

--------------------------------------------------------------------------------



Administrative Agent to the Banks requesting the Banks' determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or thing as
to which such determination, approval, consent or disapproval is requested and
(iii) shall include Administrative Agent's recommended course of action or
determination in respect thereof. Each Bank shall reply promptly, but in any
event within fifteen (15) Banking Days (or five (5) Banking Days with respect to
any decision to accelerate or stop acceleration of the Loan) after receipt of
the request therefor by Administrative Agent (the "Bank Reply Period"). Unless a
Bank shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent within the Bank Reply
Period, such Bank shall be deemed to have approved or consented to such
recommendation or determination.

 

 

SECTION 12.03.

Intentionally Omitted.

SECTION 12.04.        Expenses; Indemnification. Borrower agrees to reimburse
Administrative Agent on demand for all reasonable costs, expenses, and charges
(including, without limitation, all reasonable fees and charges of engineers,
appraisers and external legal counsel) incurred by Administrative Agent in
connection with the Loans and to reimburse each of the Banks for reasonable
legal costs, expenses and charges incurred by each of the Banks in connection
with the enforcement of this Agreement, the Notes, or any other Loan Documents;
provided, however, that Borrower is not responsible for costs, expenses and
charges incurred by the Bank Parties in connection with the administration or
syndication of the Loans (other than any administration fee payable to
Administrative Agent). Borrower agrees to indemnify Administrative Agent and
each Bank and their respective directors, officers, employees, agents and
affiliates from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages or expenses incurred by any of them arising out of
or by reason of (x) any claims by brokers due to acts or omissions by Borrower,
(y) any investigation or litigation or other proceedings (including any
threatened investigation or litigation or other proceedings) relating to any
actual or proposed use by Borrower of the proceeds of the Loans, including
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings or (z)
third party claims or actions against any Bank or Administrative Agent relating
to or arising from this Agreement and the transactions contemplated pursuant to
this Agreement provided, however, that such indemnification shall exclude any
such losses, liabilities, claims, damages or expenses incurred by reason of the
gross negligence or willful misconduct of the person to be indemnified.

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments.

SECTION 12.05.        Assignment; Participation. (a) This Agreement shall be
binding upon, and shall inure to the benefit of, Borrower, Administrative Agent,
the Banks and their respective successors and permitted assigns. Neither the
Borrower nor the General Partner may assign or transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of all the Banks (and any attempted such assignment or transfer without
such consent shall be null and void).

 

61

 

--------------------------------------------------------------------------------



(b)       Subject to Section 12.05(e), prior to the occurrence of an Event of
Default, any Bank may at any time, grant to an existing Bank or one or more
banks, finance companies, insurance companies or other entities (a
"Participant") in minimum amounts of not less than $5,000,000 (or any lesser
amount in the case of participations to an existing Bank) participating
interests in its Loan Commitment or any or all of its Loans. After the
occurrence and during the continuance of an Event of Default, any Bank may at
any time grant to any Person in any amount (also a "Participant"), participating
interests in its Loan Commitment or any or all of its Loans. Any participation
made during the continuation of an Event of Default shall not be affected by the
subsequent cure of such Event of Default. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
Borrower and Administrative Agent, such Bank shall remain responsible for the
performance of its obligations hereunder, and Borrower and Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank's rights and obligations under this Agreement. Any agreement pursuant
to which any Bank may grant such a participating interest shall provide that
such Bank shall retain the sole right and responsibility to enforce the
obligations of Borrower hereunder and under any other Loan Document including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document; provided that
such participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in clause (1),
(2), (3), (4), (5), (6) or (7) of Section 12.02 without the consent of the
Participant (subject to the final proviso of the first sentence of Section
12.02). The Borrower agrees that each Participant shall, to the extent provided
in its participation agreement, be entitled to the benefits of Article III with
respect to its participating interest.

(c)       Subject to Section 12.05(e), any Bank may at any time assign to a
Qualified Institution (in each case, an "Assignee") (i) prior to the occurrence
of an Event of Default, in minimum amounts of not less than Five Million Dollars
($5,000,000) and integral multiples of One Million Dollars ($1,000,000)
thereafter (or any lesser amount in the case of assignments to an existing Bank)
and (ii) after the occurrence and during the continuance of an Event of Default,
in any amount, all or a proportionate part of all, of its rights and obligations
under this Agreement, the Notes and the other Loan Documents, and, in either
case, such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption Agreement executed by such Assignee and such
transferor Bank; provided, that such assignment shall be subject to the consent
of the Administrative Agent and the Fronting Bank and if no Event of Default
shall have occurred and be continuing, the consent of Borrower, which consents
shall not be unreasonably withheld or delayed; and provided further that if an
Assignee is a Bank Affiliate of such transferor Bank or was a Bank immediately
prior to such assignment, no such consent shall be required; and provided
further that such assignment may, but need not, include rights of the transferor
Bank in respect of outstanding Bid Rate Loans. Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Bank of an
amount equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Loan Commitment as set forth in
such Assignment and Assumption Agreement, and no further consent or action by
any party shall be required and the transferor Bank shall be released from its
obligations hereunder to a corresponding extent. Upon the consummation of any
assignment pursuant to this subsection (c), the transferor Bank, Administrative
Agent and Borrower shall make appropriate arrangements so that, if required, a
new Note is issued to the

 

62

 

--------------------------------------------------------------------------------



Assignee. In connection with any such assignment (other than an assignment by a
Bank to an affiliate), the transferor Bank shall pay to Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to Borrower and Administrative
Agent certification as to exemption from deduction or withholding of any United
States federal income taxes in accordance with Section 10.13. Any assignment
made during the continuation of an Event of Default shall not be affected by any
subsequent cure of such Event of Default.

(d)       Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.

(e)       Except as provided in Section 12.05(d), so long as no Event of Default
shall have occurred and be continuing, no Bank shall be permitted to enter into
an assignment of, or sell a participation interest in, its Loans and Loan
Commitment, which would result in such Bank holding Loans and a Loan Commitment,
without Participants, of less than Ten Million Dollars ($10,000,000) unless as a
result of a decrease of the aggregate Loan Commitments pursuant to Section 2.16;
provided, however, that no Bank shall be prohibited from assigning its entire
Loans and Commitment so long as such assignment is otherwise permitted hereby.

(f)        Borrower recognizes that in connection with a Bank's selling of
Participations or making of assignments, any or all documentation, financial
statements and other data, or copies thereof, relevant to Borrower or the Loans
may be exhibited to and retained by any such Participant or assignee or
prospective Participant or assignee. In connection with a Bank's delivery of any
financial statements and appraisals to any such Participant or assignee or
prospective Participant or assignee, such Bank shall also indicate that the same
are delivered on a confidential basis. Borrower agrees to provide all assistance
reasonably requested by a Bank to enable such Bank to sell Participations or
make assignments of its Loan and Loan Commitment as permitted by this Section
12.05. Each Bank agrees to provide Borrower with advance notice of all
Participations to be sold by such Bank.

SECTION 12.06.        Documentation Satisfactory. All documentation required
from or to be submitted on behalf of Borrower in connection with this Agreement
and the documents relating hereto shall be subject to the prior approval of, and
be satisfactory in form and substance to, Administrative Agent, its counsel and,
where specifically provided herein, the Banks. In addition, the persons or
parties responsible for the execution and delivery of, and signatories to, all
of such documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.

SECTION 12.07.        Notices. Unless the party to be notified otherwise
notifies the other parties in writing as provided in this Section, and except as
otherwise provided in this Agreement, notices shall be given to Administrative
Agent by telephone, confirmed by writing, and to the Banks and to Borrower and
General Partner by ordinary mail or overnight courier or telecopy, receipt
confirmed, addressed to such party at its address on the signature page of this
Agreement. Notices shall be effective: (1) if by telephone, at the time of such
telephone

 

63

 

--------------------------------------------------------------------------------



conversation, (2) if given by mail, three (3) calendar days after mailing; (3)
if given by overnight courier, upon receipt; and (4) if given by telecopy, upon
receipt.

SECTION 12.08.        Setoff. Upon the occurrence of an Event of Default, to the
extent permitted or not expressly prohibited by applicable law, Borrower and
General Partner agree that, in addition to (and without limitation of) any right
of setoff, bankers' lien or counterclaim a Bank may otherwise have, each Bank
shall be entitled, at its option, to offset balances (general or special, time
or demand, provisional or final) held by it for the account of Borrower or
General Partner at any of such Bank's offices, in Dollars or in any other
currency, against any amount payable by Borrower or General Partner to such Bank
under this Agreement or such Bank's Note, or any other Loan Document, which is
not paid when due (regardless of whether such balances are then due to Borrower
or General Partner), in which case it shall promptly notify Borrower, General
Partner and Administrative Agent thereof; provided that such Bank's failure to
give such notice shall not affect the validity thereof. Payments by Borrower or
General Partner hereunder or under the other Loan Documents shall be made
without setoff or counterclaim.

SECTION 12.09.        Table of Contents; Headings. Any table of contents and the
headings and captions hereunder are for convenience only and shall not affect
the interpretation or construction of this Agreement.

SECTION 12.10.        Severability. The provisions of this Agreement are
intended to be severable. If for any reason any provision of this Agreement
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

SECTION 12.11.        Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing any such
counterpart.

SECTION 12.12.        Integration. The Loan Documents set forth the entire
agreement among the parties hereto relating to the transactions contemplated
thereby (except with respect to agreements relating solely to compensation,
consideration and the coordinated syndication of the Loan) and supersede any
prior oral or written statements or agreements with respect to such
transactions.

SECTION 12.13.        Governing Law. This Agreement shall be governed by, and
interpreted and construed in accordance with, the laws of the State of New York.

SECTION 12.14.        Waivers. To the extent permitted or not expressly
prohibited by applicable law, in connection with the obligations and liabilities
as aforesaid, Borrower and General Partner hereby waive (1) notice of any
actions taken by any Bank Party under this Agreement, any other Loan Document or
any other agreement or instrument relating hereto or thereto except to the
extent otherwise provided herein; (2) all other notices, demands and protests,
and all other formalities of every kind in connection with the enforcement of
the

 

64

 

--------------------------------------------------------------------------------



Obligations, the omission of or delay in which, but for the provisions of this
Section 12.14, might constitute grounds for relieving Borrower or General
Partner of their obligations hereunder; (3) any requirement that any Bank Party
protect, secure, perfect or insure any Lien on any collateral or exhaust any
right or take any action against Borrower, General Partner or any other Person
or any collateral; (4) any right or claim of right to cause a marshalling of the
assets of Borrower or General Partner; and (5) all rights of subrogation or
contribution, whether arising by contract or operation of law (including,
without limitation, any such right arising under the Bankruptcy Code) or
otherwise by reason of payment by Borrower or General Partner, either jointly or
severally, pursuant to this Agreement or any other Loan Document.

SECTION 12.15.        Jurisdiction; Immunities. Borrower, General Partner,
Administrative Agent and each Bank hereby irrevocably submit to the jurisdiction
of any New York State or United States Federal court sitting in New York City
over any action or proceeding arising out of or relating to this Agreement, the
Notes or any other Loan Document. Borrower, General Partner, Administrative
Agent, and each Bank irrevocably agree that all claims in respect of such action
or proceeding may be heard and determined in such New York State or United
States Federal court. Borrower, General Partner, Administrative Agent, and each
Bank irrevocably consent to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to Borrower,
General Partner, Administrative Agent or each Bank, as the case may be, at the
addresses specified herein. Borrower, General Partner, Administrative Agent and
each Bank agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Borrower, General Partner, Administrative
Agent and each Bank further waive any objection to venue in the State of New
York and any objection to an action or proceeding in the State of New York on
the basis of forum non conveniens. Borrower, General Partner, Administrative
Agent and each Bank agree that any action or proceeding brought against
Borrower, General Partner, Administrative Agent or any Bank, as the case may be,
shall be brought only in a New York State court sitting in New York City or a
United States Federal court sitting in New York City, to the extent permitted or
not expressly prohibited by applicable law.

Nothing in this Section shall affect the right of Borrower, General Partner,
Administrative Agent or any Bank to serve legal process in any other manner
permitted by law.

To the extent that Borrower, General Partner, Administrative Agent or any Bank
have or hereafter may acquire any immunity from jurisdiction of any court or
from any legal process (whether from service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, Borrower, General Partner, Administrative Agent and
each Bank hereby irrevocably waive such immunity in respect of its obligations
under this Agreement, the Notes and any other Loan Document.

BORROWER, GENERAL PARTNER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT
EACH SUCH PARTY MAY HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING BROUGHT WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOAN. IN
ADDITION, BORROWER AND GENERAL PARTNER HEREBY WAIVE, IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR

 

65

 

--------------------------------------------------------------------------------



THE BANKS WITH RESPECT TO THE NOTES, ANY RIGHT BORROWER OR GENERAL PARTNER, MAY
HAVE (1) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW,
TO INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COUNTERCLAIM THAT IF NOT
BROUGHT IN THE SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE
BANKS COULD NOT BE BROUGHT IN A SEPARATE SUIT, ACTION OR PROCEEDING OR WOULD BE
SUBJECT TO DISMISSAL OR SIMILAR DISPOSITION FOR FAILURE TO HAVE BEEN ASSERTED IN
SUCH SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS) OR
(2) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO
HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT BORROWER OR
GENERAL PARTNER FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST
ADMINISTRATIVE AGENT OR THE BANKS WITH RESPECT TO ANY ASSERTED CLAIM.

To the extent not prohibited by applicable law, neither the Borrower nor the
General Partner shall assert, and each of Borrower and the General Partner
hereby waives, any claim against any Bank or any Agent, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, any Loan or other extension of credit hereunder
or the use of the proceeds thereof.

SECTION 12.16.        Designated Lender. Any Bank (other than an Affected Bank
or a Bank which is such solely because it is a Designated Lender) (each, a
"Designating Lender") may at any time designate one (1) Designated Lender to
fund Bid Rate Loans on behalf of such Designating Lender subject to the terms of
this Section and the provisions in Section 12.05 shall not apply to such
designation. No Bank may designate more than one (1) Designated Lender. The
parties to each such designation shall execute and deliver to Administrative
Agent for its acceptance a Designation Agreement. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, Administrative Agent
will accept such Designation Agreement and give prompt notice thereof to
Borrower, whereupon, (i) from and after the "Effective Date" specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.02 after Borrower has accepted the Bid Rate Quote
of the Designating Lender and (ii) the Designated Lender shall not be required
to make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to Borrower, Administrative Agent and the Banks for each and every one of the
obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 10.05. Each Designating Lender shall serve as the
administrative agent of its Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender (i) receive any and all payments made for
the benefit of the

 

66

 

--------------------------------------------------------------------------------



Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers and consents under or relating to this Agreement and the other Loan
Documents. Any such notice, communication, vote, approval, waiver or consent
shall be signed by the Designating Lender as administrative agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf, but shall be binding on the Designated Lender to the same extent as if
actually signed by the Designated Lender. Borrower, Administrative Agent and the
Banks may rely thereon without any requirement that the Designated Lender sign
or acknowledge the same. No Designated Lender may assign or transfer all or any
portion of its interest hereunder or under any other Loan Document, other than
assignments to the Designating Lender which originally designated such
Designated Lender.

SECTION 12.17.        No Bankruptcy Proceedings. Each of Borrower, the Banks and
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, for 366 days
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender.

 

SECTION 12.18.

Tax Shelter Regulations.

(a) Neither Borrower, General Partner nor any subsidiary of any of the foregoing
intends to treat the Loan or the transactions contemplated by this Agreement and
the other Loan Documents as being a "reportable transaction" (within the meaning
of Treasury Regulation Section 1.6011-4). If Borrower or any other such Person
determines to take any action inconsistent with such intention, Borrower shall
promptly notify Administrative Agent thereof. If Borrower so notifies
Administrative Agent, Borrower acknowledges that Administrative Agent and the
Banks may treat the Loan as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and Administrative Agent and the Banks will
maintain the lists and other records, including the identity of the applicable
party to the Loan as required by such Treasury Regulation.

(b)       Notwithstanding anything provided in this Agreement to the contrary,
the parties to this Agreement (and each employee, representative, or other agent
of the parties) may disclose to any and all persons, without limitation of any
kind, the tax treatment and any facts that may be relevant to the tax structure
of the transaction, provided, however, that no party to this Agreement (and no
employee, representative, or other agent thereof) shall disclose any other
information that is not relevant to understanding the tax treatment and tax
structure of the transaction (including the identity of any party to this
Agreement and any information that could lead another to determine the identity
of any party to this Agreement), or any other information to the extent that
such disclosure could result in a violation of any federal or state securities
law.

SECTION 12.19. USA Patriot Act. Each Bank hereby notifies the Borrower and the
General Partner that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the "Act"), it is
required to obtain, verify and record information that identifies the Borrower
and the General Partner, which information includes the name and address of the
Borrower and the General

 

67

 

--------------------------------------------------------------------------------



Partner and other information that will allow such Bank to identify the Borrower
and the General Partner in accordance with the Act.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

68

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

VORNADO REALTY L.P.,

a Delaware limited partnership

 

 

By:

Vornado Realty Trust,

 

a Maryland real estate investment trust,

 

general partner

 

 

By: /s/ Alan J. Rice

 

Name: Alan J. Rice

 

Title: Senior Vice President

 

 

VORNADO REALTY TRUST,

a Maryland real estate investment trust

 

 

By: /s/ Alan J. Rice  

 

Name: Alan J. Rice

 

Title: Senior Vice President



 

 

Address for Notices:

 

210 Route 4 East,

Paramus, New Jersey 07652-0910

Attention: Chief Financial Officer

Telephone: (201) 587-1000

 

Telecopy:

(201) 587-0600

 

with copies to:

 

Vornado Realty Trust

888 Seventh Avenue

New York, New York 10019

Attention: Executive Vice President –

 

Capital Markets and Senior

 

Vice President – Corporation Counsel

Telephone: (212) 894-7000

 

Telecopy:

(212) 894-7073

 

 

 

--------------------------------------------------------------------------------



and

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

 

Attention:

William G. Farrar, Esq.

Telephone: (212) 558-4000

 

Telecopy:

(212) 558-3588

 

 

 

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Bank

 

 

By /s/ Marc E. Costantino  

 

Name: Marc E. Costantino

 

Title: Executive Director

 

Commitment: $150,000,000

 

Address for Notices:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, New York 10017

 

Attn:

Marc Costantino

 

Telephone:

(212) 622-8167

 

Telecopy:

(646) 534-0574

 

and

 

JPMorgan Chase Bank, N.A.,

1111 Fannin

8th Floor

Houston, Texas 77002

 

Attn:

Loan and Agency Services

 

Telephone:

(713) 750-2736

 

Telecopy:

(713) 750-2732

 

 

 

--------------------------------------------------------------------------------



SCHEDULE 1

 

 

Bank

 

Loan

Commitment

 

 

 

JPMorgan Chase Bank, N.A.

$

150,000,000

Bank of America, N.A.

$

150,000,000

Citicorp North America, Inc.

$

150,000,000

Deutsche Bank Trust Company Americas

$

150,000,000

UBS Loan Finance LLC

$

150,000,000

The Royal Bank of Scotland plc

$

100,000,000

Sumitomo Mitsui Banking Corporation

$

100,000,000

EuroHypo AG, New York Branch

$

75,000,000

Norddeutsche Landesbank Girozentrale

$

75,000,000

Wachovia Bank, National Association

$

75,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$

50,000,000

U.S. Bank, National Association

$

50,000,000

PNC Bank, National Association

$

40,000,000

Wells Fargo Bank, National Association

$

35,000,000

Noth Fork Bank, A Division of Capital One, N.A.

$

35,000,000

NATIXIS

$

30,000,000

Goldman Sachs Bank USA

$

25,000,000

Royal Bank of Canada

$

25,000,000

First Commercial Bank

$

15,000,000

The International Commercial Bank of China, New York Agency

$

15,000,000

The Bank of New York

$

10,000,000

The Chiba Bank, Ltd., New York Branch

$

5,000,000

Total

$

 1,500,000,000

 

 

 

--------------------------------------------------------------------------------



